LEASE
 
THIS LEASE (this “Lease”) is made as of March 26, 2007, by and between Cole CL
St. Croix USVI, LLC, a Delaware limited liability company (“Lessor”), and
CULUSVI, Inc. d/b/a Cost-U-Less, a U.S. Virgin Islands corporation (“Lessee”).
 
W I T N E S S E T H:
 
THAT, in consideration of the mutual covenants and agreements herein contained,
Lessor and Lessee hereby covenant and agree as follows:
 
1. Certain Defined Terms. The following terms shall have the following meanings
for all purposes of this Lease:
 
“ADA” means the Americans with Disabilities Act of 1990, as such act may be
amended from time to time.
 
“Additional Rental” has the meaning set forth in Section 4C.
 
“Adjustment Date” means the first day of the month following the month in which
the fifth (5th) anniversary of the Effective Date occurs, and every fifth (5th)
anniversary of the Effective Date thereafter during the Lease Term (including
the extension period(s) if Lessee exercises its option pursuant to Section 26).
 
“Affiliate” means any Person which directly or indirectly controls, is under
common control with, or controlled by any other Person. For purposes of this
definition “controls”, “under common control with” and “controlled by” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.
 
“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including 18 U.S.C. § § 1956 and 1957, and the BSA.
 
“Applicable Regulations” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Premises, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
all applicable standards of the National Board of Fire Underwriters and the ADA
and all policies or rules of common law, in each case, as amended, and any
judicial or administrative interpretation thereof, including any judicial order,
consent, decree or judgment applicable to Lessee or Guarantor.
 
“Base Annual Rental” means $512,000.00.

--------------------------------------------------------------------------------


“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.
 
“BSA” means the Bank Secrecy Act (31 U.S.C. § § 5311 et. seq.), as amended.
 
“Business Day” means a day on which banks located in St. Croix, U.S. Virgin
Islands are not required or authorized to remain closed.
 
“Change of Control” means a change in control of Lessee, including, without
limitation, a change in control resulting from direct or indirect transfers of
voting stock or partnership, membership or other ownership interests, whether in
one or a series of transactions. For purposes of this definition, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of Lessee, and a Change of Control
will occur if any of the following occurs: (i) any merger or consolidation by
Lessee, with or into any other entity, which is not controlled by Guarantor; or
(ii) if any “Person” as defined in Section 3(a)(9) of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Section
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act, other than Guarantor or any entity controlled by Guarantor,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of securities of Lessee, representing 50% or more of the combined voting
power of Lessee’s then outstanding securities (other than indirectly as a result
of the redemption by Lessee, of its securities).
 
“Code” means the United States Bankruptcy Code, 11 U.S.C. Sec. 101 et seq., as
amended.
 
“Default Rate” means 8% per annum or the highest rate permitted by law,
whichever is less.
 
“Effective Date” means the date on which COE (as such term is defined in the
Purchase Agreement) occurs pursuant to the Purchase Agreement.
 
“Entity” means any entity that is not a natural person.
 
“Environmental Condition” means any condition with respect to soil, surface
waters, groundwaters, land, stream sediments, surface or subsurface strata,
ambient air and any environmental medium comprising or surrounding the Premises,
whether or not discovered, which would reasonably be expected to or does result
in any damage, loss, cost, expense, claim, demand, order or liability to or
against Lessee, Guarantor or Lessor by any third party (including, without
limitation, any Governmental Authority), including, without limitation, any
condition resulting from the operation of business at the Premises and/or the
operation of the business of any other property owner or operator in the
vicinity of the Premises and/or any activity or operation formerly conducted by
any person or entity on or off the Premises.

--------------------------------------------------------------------------------



“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, orders, injunctions and decrees of
Governmental Authorities and common law, relating to Hazardous Materials and/or
the protection of human health or the environment by reason of a Release or a
Threatened Release of Hazardous Materials or relating to liability for or costs
of Remediation or prevention of Releases. “Environmental Laws” includes, but is
not limited to, the following statutes, as amended, any successor thereto, and
any regulations, rulings, orders or decrees promulgated pursuant thereto, and
any state or local statutes, ordinances, rules, regulations, orders, injunctions
and decrees of Governmental Authorities, if and to the extent they are
applicable in the U.S. Virgin Islands: the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq.; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tank systems), 42 U.S.C. §§ 6901 et seq.; the Clean Water
Act, 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.;
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Safe Drinking
Water Act, 42 U.S.C. §§ 7401 et seq.; the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Endangered Species Act, 16 U.S.C. §§ 1531 et seq. and
the National Environmental Policy Act, 42 U.S.C. § 4321 et seq. “Environmental
Laws” also includes, but is not limited to, any present and future federal,
state and local laws, statutes, ordinances, rules, regulations, orders,
injunctions and decrees of Governmental Authorities and common law, if and to
the extent they are applicable in the U.S. Virgin Islands: conditioning transfer
of property upon a negative declaration or other approval of a Governmental
Authority of the environmental condition of the property; requiring notification
or disclosure of Releases or other environmental condition of the Premises to
any Governmental Authority or other person or entity, whether or not in
connection with transfer of title to or interest in property; imposing
conditions or requirements relating to Hazardous Materials in connection with
permits or other authorizations required by Governmental Authorities; relating
to the handling and disposal of Hazardous Materials; relating to nuisance,
trespass or other causes of action related to Hazardous Materials; and relating
to wrongful death, personal injury, or property or other damage in connection
with the physical condition or use of the Premises by reason of the presence of
Hazardous Materials in, on, under or above the Premises.
 
“Environmental Liens” means all liens and other encumbrances imposed pursuant to
any Environmental Law.
 
“Event of Default” has the meaning set forth in Section 21.
 
“GAAP” means generally accepted accounting principles consistently applied.
 
“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental

--------------------------------------------------------------------------------



authority having jurisdiction or supervisory or regulatory authority over the
Premises, Lessee or Guarantor (solely with respect to the Premises).
 
“Guarantor” means Cost-U-Less, Inc., a Washington corporation.
 
“Guaranty” means that certain unconditional guaranty of payment and performance
dated as of the date of this Lease executed by Guarantor for the benefit of
Lessor with respect to this Lease, as the same may be amended from time to time.
 
“Hazardous Materials” means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant;
(b) radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment containing
dielectric fluid having levels of polychlorinated biphenyls in excess of
applicable standards established by any Governmental Authority, any petroleum
product or additive, any petroleum-based substances or any similar terms
described or defined in any Environmental Laws applicable to or regulating below
or above ground tanks and associated piping systems used in connection with the
storage, dispensing and general use of petroleum and petroleum-based substances,
or any Toxic Mold; (c) any substance, gas, material or chemical which is now or
hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance the exposure to or release of which
is prohibited, limited or regulated by any Governmental Authority that asserts
or may assert jurisdiction over the Premises or the operations or activity at
the Premises, or any chemical, material, gas or substance that does or is
reasonably likely to pose a hazard to the health and/or safety of the occupants
of the Premises or the owners and/or occupants of property adjacent to or
surrounding the Premises.
 
“Indemnified Parties” means Lessor and Lessor’s directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
lenders, contractors, subcontractors, affiliates, subsidiaries, participants,
successors and assigns of any and all of the foregoing, including, but not
limited to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Lessor’s assets and business.
 
“Lease Term” has the meaning set forth in Section 3.
 
“Lease Year” means the 12-month period commencing on the first day of the
calendar year or any other 12-month period as may be approved in writing by
Lessor after the commencement of the Lease Term and each successive 12-month
period thereafter.
 
“Lender” has the meaning set forth in Section 8.
 
“Lessee Indemnified Parties” means Lessee and Lessee’s directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
lenders, contractors, subcontractors, affiliates, subsidiaries, participants,
successors and assigns

--------------------------------------------------------------------------------


of any and all of the foregoing, including, but not limited to, any successors
by merger, consolidation or acquisition of all or a substantial portion of
Lessee’s assets and business.
 
“Lessor Entities” means, collectively, Lessor and any Affiliate of Lessor.
 
“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, reasonable
attorneys’ fees, court costs and other costs of defense).
 
“Material Adverse Effect” means a material adverse effect on (i) the Premises,
including, without limitation, the operation of the Premises as a Permitted
Concept, or (ii) Lessee’s ability to perform its obligations under this Lease.
 
“OFAC Laws and Regulations” means, if and to the extent applicable to the
Premises and Lessee, Executive Order 13224 issued by the President of the United
States of America, the Terrorism Sanctions Regulations (Title 31 Part 595 of the
U.S. Code of Federal Regulations), the Terrorism List Governments Sanctions
Regulations (Title 31 Part 596 of the U.S. Code of Federal Regulations), the
Foreign Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the
U.S. Code of Federal Regulations), and the Cuban Assets Control Regulations
(Title 31 Part 515 of the U.S. Code of Federal Regulations), and all other
present and future federal, state and local laws, ordinances, regulations,
policies, lists (including, without limitation, the Specially Designated
Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities. 
 
“Permitted Amounts” means, with respect to any given level of Hazardous
Materials, that level or quantity of Hazardous Materials in any form or
combination of forms the presence, use, storage, release or handling of which
does not constitute a violation of any Environmental Laws and is customarily
employed in the ordinary course of, or associated with, similar businesses
located in the U.S. Virgin Islands.
 
“Permitted Concept” means a Cost-U-Less wholesale/retail warehouse club and
pharmacy.
 
“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.
 
“Personal Property” means all tangible personal property now or at any time
hereafter located on or at the Premises or used in connection therewith,
including, without limitation, all machinery, appliances, furniture, HVAC and
other equipment,

--------------------------------------------------------------------------------



walk-in coolers, walk-in freezers, generators, trade fixtures and inventory, all
of which constitute Lessee’s property, provided, however, the term “Personal
Property” shall not include supply fans, exhaust fans, air ducts, hoods, vents,
built-in sinks, built-in countertops, plumbing and electrical fixtures, sign
poles and lighting poles, all of which items are intended to be fixtures as such
term is used within the definition of “Premises.”
 
“Premises” means the parcel or parcels of real estate legally described in
Exhibit A attached hereto, all rights, privileges and appurtenances associated
therewith, and all buildings, fixtures and other improvements now or hereafter
located thereon (whether or not affixed to such real estate), excluding the
Personal Property.
 
“Purchase Agreement” means that certain Purchase Agreement and Escrow
Instructions dated as of December 21, 2006 between Series B, LLC, an Arizona
limited liability company, and Guarantor with respect to the Premises, as
amended to date. 
 
“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials.
 
“Remediation” means any response, remedial, removal, or corrective action, any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Materials required by any Environmental Law or any Governmental
Authority, any actions to prevent, cure or mitigate any Release, any action to
comply with any Environmental Laws or with any permits issued pursuant thereto,
any inspection, investigation, study, monitoring, assessment, audit, sampling
and testing, laboratory or other analysis, or any evaluation relating to any
Hazardous Materials, including, without limitation, all acts necessary to clean
and disinfect any portions of the Premises affected by Toxic Mold and to
eliminate the sources of Toxic Mold in or on the Premises, including, without
limitation, providing any necessary moisture and control systems at the
Premises.
 
“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Premises which may result
from such Release.
 
“Toxic Mold” means any toxic mold or fungus of a type which would pose a risk to
human health or the environment or would negatively impact the value of the
Premises.
 
“U.S. Publicly-Traded Entity” is an Entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
U.S. or a wholly-owned subsidiary of such an Entity.

--------------------------------------------------------------------------------





 
2. Demise of Premises; Lease Characterization. 
 
A. In consideration of the rentals and other sums to be paid by Lessee and of
the other terms, covenants and conditions on Lessee’s part to be kept and
performed, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Premises.
 
B. Lessor and Lessee intend that: (i) this Lease is a “true lease” and not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this Lease are those of a true lease; and (ii) the
business relationship created by this Lease and any related documents is solely
that of a long-term commercial lease between landlord and tenant and has been
entered into by both parties in reliance upon the economic and legal bargains
contained herein. Lessor and Lessee acknowledge and agree that the Lease Term,
including any term extensions provided for in this Lease, is less than the
remaining economic life of the Premises. Each of Lessor and Lessee waives any
claim or defense based upon the characterization of this Lease as anything other
than a true lease and irrevocably waives any claim or defense which asserts that
this Lease is anything other than a true lease. Each of Lessor and Lessee
covenants and agrees that it will not assert that this Lease is anything but a
true lease. Each of Lessor and Lessee stipulates and agrees not to challenge the
validity, enforceability or characterization of this Lease of the Premises as a
true lease and further stipulates and agrees that nothing contained in this
Lease creates or is intended to create a joint venture, partnership (either de
jure or de facto), equitable mortgage, trust, financing device or arrangement,
security interest or the like. Each of Lessor and Lessee shall support the
intent of the parties that the lease of the Premises pursuant to this Lease is a
true lease and does not create a joint venture, partnership (either de jure or
de facto), equitable mortgage, trust, financing device or arrangement, security
interest or the like, if, and to the extent that, any challenge occurs. Each of
Lessor and Lessee represents and warrants to the other that (1) the Base Annual
Rental is the fair rental value for the use of the Premises as permitted
hereunder and was agreed to by Lessor and Lessee on that basis, and (2) the
execution, delivery and performance by Lessor and Lessee of this Lease does not
constitute a transfer to Lessee of all or any part of the Premises other than a
leasehold interest therein. The expressions of intent, the waivers, the
representations and warranties, the covenants, the agreements and the
stipulations set forth in this Section are a material inducement to Lessor and
Lessee entering into this Lease.
 
3. Lease Term. The Lease Term shall commence as of the Effective Date and shall
expire on the last day of the month in which the fifteenth (15th) anniversary of
the Effective Date occurs, unless terminated sooner as provided in this Lease
and as may be extended for two (2) periods of five (5) years each as set forth
in Section 26 below. The time period during which this Lease shall actually be
in effect is referred to herein as the “Lease Term.”

--------------------------------------------------------------------------------


4. Rental and Other Payments. 
 
A. If the Effective Date is a date other than the first day of the calendar
month, Lessee shall pay Lessor on the Effective Date the Base Monthly Rental
prorated on the basis of the ratio that the number of days from the Effective
Date through the last day in the month containing the Effective Date bears to
the number of days in such month. Thereafter, on or before the first day of each
succeeding calendar month, Lessee shall pay Lessor in advance the Base Monthly
Rental.
 
B. Commencing on the first Adjustment Date and on each Adjustment Date
thereafter, the Base Annual Rental shall increase by an amount equal to the
product of the then-current Base Annual Rental and ten percent (10%). The
increased Base Annual Rental shall constitute the Base Annual Rental due and
payable until the next Adjustment Date.
 
C. All sums of money required to be paid by Lessee under this Lease which are
not specifically referred to as rent (“Additional Rental”) shall be considered
rent although not specifically designated as such. Lessor shall have the same
remedies for nonpayment of Additional Rental as those provided herein for the
nonpayment of Base Annual Rental.
 
5. Representations and Warranties of Lessor. The representations and warranties
of Lessor contained in this Section are being made to induce Lessee to enter
into this Lease and Lessee has relied and will continue to rely upon such
representations and warranties. Lessor represents and warrants to Lessee as of
the Effective Date as follows:
 
A. Organization, Authority and Status of Lessor.
 
(i)  Lessor has been duly organized and is validly existing and in good standing
under the laws of the State of Delaware. All necessary limited liability company
action has been taken to authorize the execution, delivery and performance by
Lessor of this Lease and of the other documents, instruments and agreements
provided for herein.
 
(ii) The person who has executed this Lease on behalf of Lessor is duly
authorized so to do.
 
B. Enforceability. This Lease constitutes the legal, valid and binding
obligation of Lessor, enforceable against Lessor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, liquidation, reorganization and other laws affecting the rights of
creditors generally and general principles of equity.
 
6. Representations and Warranties of Lessee. The representations and warranties
of Lessee contained in this Section are being made to induce Lessor to enter
into this Lease and Lessor has relied, and will continue to rely, upon such

--------------------------------------------------------------------------------



representations and warranties. Lessee represents and warrants to Lessor as of
the Effective Date as follows:
 
A. Organization, Authority and Status. (i) Lessee is a corporation, duly
organized and validly existing and in good standing under the laws of the U.S.
Virgin Islands where the Premises are located. Guarantor is a corporation, duly
organized and validly existing under the laws of the State of Washington. All
necessary corporate action has been taken to authorize the execution, delivery
and performance by Lessee of this Lease and of the other documents, instruments
and agreements provided for herein and by Guarantor of the Guaranty. Lessee’s
Tax Identification number, Organization Identification number and principal
place of business are correctly set forth on the signature page of this Lease.
The person(s) who have executed this Lease on behalf of Lessee and the Guaranty
on behalf of Guarantor are duly authorized to do so. To Lessee’s actual
knowledge, neither Lessee nor Guarantor is an entity whose property or interests
are subject to being blocked under any of the OFAC Laws and Regulations or which
is otherwise in violation of any of the OFAC Laws and Regulations; provided,
however, that the representation contained in this sentence shall not apply to
any Person to the extent such Person’s interest is in or through a U.S. Publicly
Traded Entity. As used herein, “Lessee’s actual knowledge” shall mean the actual
knowledge of J. Jeffrey Meder, President of Guarantor, and Martin Moore, Vice
President of Guarantor, without investigation.
 
B. Enforceability. Upon execution by Lessee, this Lease shall constitute the
legal, valid and binding obligation of Lessee, enforceable against Lessee in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, liquidation, reorganization and other laws
affecting the rights of creditors generally and general principles of equity.
 
C. Litigation. There are no suits, actions, proceedings or investigations
pending, or, to the best of its knowledge, threatened against or involving
Lessee or the Premises before any arbitrator or Governmental Authority, except
for such suits, actions, proceedings or investigations which, individually or in
the aggregate, have not had, and would not reasonably be expected to result in,
a Material Adverse Effect.
 
D. Absence of Breaches or Defaults. Lessee is not and the authorization,
execution, delivery and performance of this Lease and the documents, instruments
and agreements provided for herein will not result in any breach or default
under any document, instrument or agreement to which Lessee is a party or by
which Lessee, the Premises or any of the property of Lessee is subject or bound,
except for such breaches or defaults which, individually or in the aggregate,
have not had, and would not reasonably be expected to result in, a Material
Adverse Effect. The authorization, execution, delivery and performance of this
Lease and the documents, instruments and agreements provided for herein will not
violate any applicable law, statute, regulation, rule, ordinance, code, rule or
order. The Premises are not subject to any right of first refusal, right of
first offer or option to purchase or lease granted to a third party by


--------------------------------------------------------------------------------



Lessor or Guarantor. Lessee has not assigned, transferred, mortgaged,
hypothecated or otherwise encumbered this Lease or any rights hereunder or
interest herein.
 
E. Licenses and Permits; Access. All required licenses and permits, both
governmental and private, to use and operate the Premises as a Permitted Concept
are in full force and effect, except for such licenses and permits the failure
of which to obtain has not had, and would not reasonably be expected to result
in, a Material Adverse Effect. Adequate rights of access to public roads and
ways are available to the Premises for unrestricted ingress and egress and
otherwise to permit utilization of the Premises for its intended purposes, and
all such public roads and ways have been completed and dedicated to public use.
 
7. Rentals To Be Net to Lessor. Except as otherwise expressly provided herein or
by applicable laws, regulations or ordinances, (i) this Lease is a net lease and
shall not terminate prior to the stated expiration date hereof; (ii) so long as
Lessor performs all of its obligations hereunder, Lessee shall not be entitled
to any abatement, reduction, diminution, set-off, counterclaim, defense or
deduction with respect to any Base Annual Rental, Additional Rental or other
sums payable hereunder, (iii) the obligations of Lessee hereunder shall not be
affected, by reason of: any damage to or destruction of the Premises or any
portion thereof; any defect in the condition, design, operation or fitness for
use of the Premises or any portion thereof; any taking of the Premises or any
part thereof by condemnation or otherwise; any prohibition, limitation,
interruption, cessation, restriction or prevention of Lessee’s use, occupancy or
enjoyment of the Premises, or any interference with such use, occupancy or
enjoyment by any person; construction on or renovation of the Premises; or any
failure in the Premises to comply with Applicable Regulations, or any other
cause whether similar or dissimilar to the foregoing. All costs, expenses and
obligations of every kind and nature whatsoever relating to the Premises and the
appurtenances thereto and the use and occupancy thereof which may arise or
become due and payable with respect to the period which commences on the
Effective Date and ends on the expiration or earlier termination of the Lease
Term in accordance with the provisions hereof (whether or not the same shall
become payable during the Lease Term or thereafter) shall be paid by Lessee,
except as otherwise expressly provided herein. It is the purpose and intention
of the parties to this Lease that the Base Annual Rental and the Additional
Rental due hereunder shall be absolutely net to Lessor and that this Lease shall
yield, net to Lessor, the Base Annual Rental and the Additional provided in this
Lease, except as specifically provided herein. So long as Lessee’s rights
hereunder and quiet enjoyment of the Premises are not disturbed, and Lessor or
its successor performs all of Lessor’s obligations hereunder, Lessee shall
remain obligated under this Lease in accordance with its terms and shall not
take any action to terminate, rescind or avoid this Lease, notwithstanding any
bankruptcy, insolvency, reorganization, liquidation, dissolution or other
proceeding affecting Lessor or any action with respect to this Lease which may
be taken by any trustee, receiver or liquidator or by any court. Except as
otherwise expressly provided herein or by applicable laws, regulations or
ordinances, Lessee waives all rights to terminate or surrender this Lease, or to
any abatement or deferment of Base Annual Rental, Additional Rental or other
sums payable hereunder.


--------------------------------------------------------------------------------



8. Taxes and Assessments. Lessee shall pay, prior to delinquency, all taxes and
assessments of every type or nature assessed against, imposed upon or arising
with respect to the Premises, this Lease, the rental or other payments due and
payable by Lessee under this Lease or Lessee during the Lease Term, including,
without limitation, the following:
 
A. All taxes and assessments upon the Premises or any part thereof and upon any
Personal Property, whether belonging to Lessor or Lessee, or any tax or charge
levied in lieu of such taxes and assessments;
 
B. All taxes, charges, license fees and or similar fees imposed by reason of the
use of the Premises by Lessee; and
 
C. All excise, transaction, privilege, license, sales, use and other taxes upon
the rental or other payments due and payable by Lessee under this Lease, the
leasehold estate of Lessee or the activities of Lessee pursuant to this Lease.
 
Notwithstanding the foregoing, in no event will Lessee be required to pay any
net income taxes (i.e., taxes which are determined taking into account
deductions for depreciation, interest, taxes and ordinary and necessary business
expenses) or franchise taxes (unless imposed in lieu of other taxes that would
otherwise be the obligation of Lessee under this Lease, including, without
limitation, any “gross receipts tax” or any similar tax payable in connection
with the rent paid by Lessee hereunder) of Lessor, any transfer taxes of Lessor,
or any tax imposed with respect to the sale, exchange or other disposition by
Lessor, in whole or in part, of the Premises or Lessor’s interest in this Lease,
or any tax imposed on Lessor not in connection with the Premises or this Lease.
 
All taxing authorities shall be instructed to send all tax and assessment
invoices payable by Lessee hereunder to Lessee, and Lessee shall promptly
provide Lessor and any lender with a security interest in the Premises
designated by Lessor in a written notice to Lessee (each, a “Lender”) with
copies of all tax and assessment invoices received by Lessee and payable by
Lessee hereunder. Upon Lessor’s written request therefor, Lessee shall also
provide Lessor and any Lender with evidence that such invoices were paid in a
timely fashion. Lessee may, at its own expense, contest or cause to be
contested, by appropriate legal proceedings conducted in good faith and with due
diligence, the amount or validity or application, in whole or in part, of any
item payable by Lessee specified in this Section or lien therefor, provided that
(i) Lessee shall provide written notice to Lessor of any contest involving more
than $10,000.00, (ii) such proceeding shall suspend the collection thereof from
the Premises or any interest therein, (iii) neither the Premises nor any
interest therein would be in any imminent danger of being sold, forfeited or
lost by reason of such proceedings, and (iv) no Event of Default has occurred
and is continuing (unless Lessee has deposited in escrow or obtained a bond for
the disputed amount, or otherwise provided security for the payment of taxes and
assessments which are ultimately found to be due and payable by Tenant
hereunder, to Landlord’s reasonable satisfaction).


--------------------------------------------------------------------------------



9. Utilities. Lessee shall contract, in its own name, for and pay when due all
charges for the connection and use of water, gas, electricity, telephone,
garbage collection, sewer use and other utility services supplied to the
Premises during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service.
 
10. Insurance. Throughout the Lease Term Lessee shall maintain with respect to
the Premises, at its sole expense, the following types and amounts of insurance
(which may be included under a blanket insurance policy if all the other terms
hereof are satisfied), in addition to such other insurance as Lessor may
reasonably require:
 
A. Insurance against loss, damage or destruction by fire and other casualty,
including theft, vandalism and malicious mischief, wind, flood (if the Premises
are in a location designated by the Federal Emergency Management Administration
as a Special Flood Hazard Area), earthquake (if the Premises is in an area
subject to destructive earthquakes within the past 100 years), boiler explosion
(if there is any boiler upon the Premises), plate glass breakage, sprinkler
damage (if the Premises have a sprinkler system), all matters covered by a
standard extended coverage endorsement, all matters covered by a special
coverage endorsement commonly known as an “all risk” endorsement, insuring the
Premises and the Personal Property for not less than 100% of their full
insurable replacement cost, subject to commercially reasonable deductible
amounts.
 
B. Commercial general liability and property damage insurance, including a
products liability clause, covering Lessor and Lessee against bodily injury
liability, property damage liability and automobile bodily injury and property
damage liability, including without limitation any liability arising out of the
ownership, maintenance, repair, condition or operation of the Premises or
adjoining ways, streets or sidewalks and, if applicable, insurance covering
Lessor and Lessee against liability arising from the sale of liquor, beer or
wine on the Premises. Such insurance policy or policies shall contain a broad
form contractual liability endorsement under which the insurer agrees to insure
Lessee’s obligations under Section 17 hereof to the extent insurable, and a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of Lessee or Lessor because of the negligence or other
acts of the other, shall be in amounts of not less than $2,000,000.00 per injury
and occurrence with respect to any insured liability, whether for personal
injury or property damage, and shall be of form and substance reasonably
satisfactory to Lessor.
 
C. Business income insurance equal to 100% of the Base Monthly Rental for a
period of not less than six months.
 
D. State (or U.S. Virgin Islands) Worker’s compensation insurance in the
statutorily mandated limits, employer’s liability insurance with limits not less
than $500,000 and such other insurance as may be necessary to comply with
applicable laws.

--------------------------------------------------------------------------------



All insurance policies shall:
 
(i) Provide for a waiver of subrogation by the insurer as to claims against
Lessor, Lessor’s employees and agents and provide that such insurance cannot be
unreasonably cancelled, invalidated or suspended on account of the conduct of
Lessee, its officers, directors, employees or agents;
 
(ii) Provide that any “no other insurance” clause in the insurance policy shall
exclude any policies of insurance maintained by Lessor and that the insurance
policy shall not be brought into contribution with insurance maintained by
Lessor;
 
(iii) Contain a standard without contribution mortgage clause endorsement in
favor of any lender designated by Lessor in writing;
 
(iv) Provide that the policy of insurance shall not be terminated, cancelled or
substantially modified without at least thirty (30) days’ prior written notice
to Lessor and to any lender covered by any standard mortgage clause endorsement;
 
(v) Provide that the insurer shall not have the option to restore the Premises
if Lessor or Lessee elects to terminate this Lease in accordance with the terms
hereof;
 
(vi) Be issued by insurance companies licensed to do business in the U.S. Virgin
Islands and which are rated AVI or better by Best’s Insurance Guide or are
otherwise approved by Lessor; and
 
(vii) Provide that the insurer shall not deny a claim because of the negligence
of Lessee, anyone acting for Lessee or any tenant or other occupant of the
Premises.
 
It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Lessee for its acts or
omissions as provided in this Lease. All insurance policies (with the exception
of worker’s compensation insurance to the extent not available under statutory
law) shall designate Lessor and any Lender as additional insureds as their
interests may appear and shall be payable as set forth in Section 19 hereof. All
such policies shall be written as primary policies, with deductibles not to
exceed 10% of the amount of coverage. Any other policies, including any policy
now or hereafter carried by Lessor, shall serve as excess coverage. Lessee shall
procure policies for all insurance for periods of not less than one year and
shall provide to Lessor and any Lender certificates of insurance evidencing that
insurance satisfying the requirements of this Lease is in effect at all times.
 
11. Tax and Insurance Impound. Upon the occurrence of an Event of Default, so
long as such Event of Default remains uncured, Lessor may require Lessee to

--------------------------------------------------------------------------------



deposit with Lessor sums which will provide an impound account (which shall be
deemed a trust fund) for paying up to the next one year of taxes, assessments
and/or insurance premiums. Upon such requirement, Lessor will estimate the
amounts needed for such purposes and will notify Lessee to pay the same to
Lessor in equal monthly installments, as nearly as practicable, in addition to
all other sums due under this Lease. Should additional funds be required at any
time, Lessee shall pay the same to Lessor on demand. Lessee shall advise Lessor
of all taxes and insurance bills which are due, and Lessor shall cooperate fully
with Lessee in assuring that the same are paid from the impounded funds in a
timely manner. Lessor shall deposit all impounded funds in trust accounts
insured by any federal or state agency and shall not commingle such funds with
other funds and accounts of Lessor. Interest or other gains from such funds, if
any, shall be the sole property of Lessee. Upon the occurrence of an Event of
Default by Lessee under Sections 21A(ii) or (iii), Lessor may apply all
impounded funds against any sums due from Lessee to Lessor hereunder. Lessor
shall give to Lessee an annual accounting showing all credits and debits to and
from such impounded funds received from Lessee. Within 60 days after the
expiration or earlier termination of this Lease, Lessor shall provide an
accounting showing all credits and debits to and from such impounded funds
received from Lessee and reimburse to Lessee such funds, if any, in excess of
the amount reasonably estimated by Lessor to be necessary to pay unpaid taxes
and/or insurance payable by Lessee hereunder and applicable to the period of
Lessee’s tenancy under this Lease, even if such amounts are not yet due or
payable. Lessor’s obligations under this Section shall survive the expiration or
termination of this Lease.
 
12. Payment of Rental and Other Sums. All rental and other sums which Lessee is
required to pay hereunder shall be the unconditional obligation of Lessee and
shall be payable in full when due without any setoff, abatement, deferment,
deduction or counterclaim whatsoever, except as otherwise provided herein. Upon
execution of this Lease, Lessee shall authorize Lessor to establish arrangements
whereby payments of the Base Monthly Rental, any Additional Rental and impound
payments, if any, are transferred by Automated Clearing House Debit initiated by
Lessor or its designee directly from an account at a U.S. bank in the name of
Lessee to such account as Lessor may designate provided, however, upon notice
from any Lender, co-signed by Lessor, delivered in the manner set forth in
Section 27, Lessee shall deliver all payments of Base Monthly Rental and
Additional Rental as specified in such notice. Any delinquent payment (that is,
any payment not made within five (5) calendar days after the date when due and
after the date of Lessee’s receipt of Lessor’s written notice relating thereto)
shall, in addition to any other remedy of Lessor, incur a late charge of 5%
(which late charge is intended to compensate Lessor for the cost of handling and
processing such delinquent payment and should not be considered interest) and
bear interest at the Default Rate, such interest to be computed from and
including the date such payment was due through and including the date of the
payment; provided, however, in no event shall Lessee be obligated to pay a sum
of late charge and interest higher than the maximum legal rate then in effect.


--------------------------------------------------------------------------------



13. Use. The Premises shall be used solely for the operation of a Permitted
Concept and for no other purpose without Lessor’s prior written consent, which
consent shall not be unreasonably withheld conditioned or delayed.
 
Lessee shall not, by itself or through any assignment, sublease or other type of
transfer, convert the Premises to an alternative use during the Lease Term
without Lessor’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Lessor may consider any or all of the following in
determining whether to grant its consent, without being deemed to be
unreasonable: (i) whether the rental paid to Lessor would be equal to or greater
than the anticipated rental assuming continued existing use, (ii) whether the
proposed rental to be paid to Lessor is reasonable considering the converted use
of the Premises and the customary rental prevailing in the community for such
use, (iii) whether the converted use will be consistent with the highest and
best use of the Premises, and (iv) whether the converted use will increase
Lessor’s risks or decrease the value of the Premises. Notwithstanding anything
contained herein to the contrary, Lessee shall have the unrestricted right to
assign this Lease or sublease all or any portion of the Premises to any Person
controlled by Guarantor.
 
14. Compliance With Laws, Restrictions, Covenants and Encumbrances. A. Lessee’s
use and occupation of the Premises, and the condition thereof, shall, at
Lessee’s sole cost and expense, comply with all Applicable Regulations now or
hereafter in effect and all restrictions, covenants and encumbrances of record
with respect to the Premises existing on the Effective Date or consented to by
Lessee (which consent shall not be unreasonably withheld, conditioned or
delayed) after the Effective Date. In addition, Lessee shall comply with all
Applicable Regulations now or hereafter in effect, including, without
limitation, the OFAC Laws and Regulations and Anti-Money Laundering Laws.
Without limiting the generality of the other provisions of this Section, Lessee
shall comply with the ADA, and all regulations promulgated thereunder, if and to
the extent applicable to the Premises.
 
B. Lessee will not permit any act or condition to exist on or about the Premises
which will increase any insurance rate thereon, except when such acts are
required in the normal course of its business and Lessee shall pay for such
increase.
 
C. Lessee represents and warrants to Lessor with respect to the Premises as
follows: (i) to Lessee’s actual knowledge, neither the Premises, nor Lessee, nor
Guarantor is in violation of, or subject to, any pending or, to Lessee’s actual
knowledge, threatened investigation or inquiry by any Governmental Authority or
to any remedial obligations under any Environmental Laws, and this
representation and warranty would continue to be true and correct following
disclosure to the applicable Governmental Authorities of all relevant facts,
conditions and circumstances, if any, pertaining to the Premises; (ii) to
Lessee’s actual knowledge, all permits, licenses or similar authorizations
required to construct, occupy, operate or use any buildings, improvements,
fixtures and equipment forming a part of the Premises by reason of any
Environmental Laws have been obtained; (iii) to Lessee’s actual knowledge, no
Hazardous Materials have been used, handled, manufactured, generated, produced,

--------------------------------------------------------------------------------



stored, treated, processed, transferred, disposed of or otherwise Released in,
on, under, from or about the Premises by Lessee or Guarantor, except in
Permitted Amounts; (iv) to Lessee’s actual knowledge, the Premises does not
contain Hazardous Materials, except in Permitted Amounts; (v) to Lessee’s actual
knowledge, there is no threat of any Release migrating to the Premises in excess
of Permitted Amounts; (vi) to Lessee’s actual knowledge, there is no past or
present non-compliance with Environmental Laws, or with permits issued pursuant
thereto, in connection with the Premises; (vii) to Lessee’s actual knowledge,
neither Guarantor nor Lessee has received any written or oral notice or other
communication from any person or entity (including but not limited to a
Governmental Authority) relating to Hazardous Materials or Remediation thereof
in excess of Permitted Amounts, of possible liability of any person or entity
pursuant to any Environmental Law, other Environmental Conditions in connection
with the Premises, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; (viii) to Lessee’s actual
knowledge, all information known to Lessee or Guarantor, or contained in the
files of Lessee or Guarantor, relating to any Environmental Condition, Releases
of Hazardous Materials in, on, under or from the Premises, other than in
Permitted Amounts, has been provided to Lessor under the Purchase Agreement,
including, without limitation, information relating to all prior Remediation;
and (ix) to Lessee’s actual knowledge, the Premises has been kept free and clear
of all Environmental Liens; and neither Guarantor nor Lessee, has committed any
act on the Premises that materially increased the dangers to human health or the
environment, posed an unreasonable risk of harm to any person or entity,
impaired the value of the Premises in any material respect, is contrary to any
requirement of any insurer, constituted a public or private nuisance,
constituted waste, or violated any covenant, condition, agreement or easement
applicable to the Premises.
 
D. Lessee covenants to Lessor from and after the Effective Date and until the
expiration or earlier termination of this Lease as follows: (i) Lessee shall not
take any action, or permit any other operator or user of the Premises to take
any action, that will cause the Premises to be in violation of Environmental
Laws, or subject to any investigation or inquiry by any Governmental Authority
or subject to any Remediation obligations under any Environmental Laws; (ii) all
uses and operations on or of the Premises, whether by Lessee or any other
operator or user of the Premises, shall be in compliance with all Environmental
Laws and permits issued pursuant thereto; (iii) Lessee shall not cause any
Releases or take any action that will cause Hazardous Materials to be in, on,
under or from the Premises, except in Permitted Amounts; (iv) Lessee shall not
take any action that will cause the Premises to be subject to Environmental
Liens; and (v) Lessee shall not do or allow any tenant or other user of the
Premises to do any act on the Premises that (1) materially increases the dangers
to human health or the environment, (2) poses an unreasonable risk of harm to
any person or entity (whether on or off the Premises), (3) materially impairs or
is reasonably likely to materially impair the value of the Premises, (4) is
contrary to any requirement of any insurer, (5) constitutes a public or private
nuisance or constitutes waste, or (6) violates any covenant, condition,
agreement or easement applicable to the Premises on

--------------------------------------------------------------------------------



the Effective Date or consented to by Lessee (which consent shall not be
unreasonably withheld, conditioned or delayed) after the Effective Date.
 
E. Lessee shall immediately notify Lessor in writing upon Lessee obtaining
actual knowledge after the Effective Date of: (i) any occurrence of Releases or
Threatened Releases in, on, under, from or migrating towards the Premises, in
excess of Permitted Amounts after the Effective Date, including, without
limitation, the occurrence on or under the Premises, or the escape, seepage,
leakage, spillage, discharge, emission or release of any Hazardous Materials,
apparent or real, in excess of Permitted Amounts after the Effective Date; (ii)
any non-compliance with any Environmental Laws related in any way to the
Premises occurring after the Effective Date; (iii) any Environmental Lien or any
act or omission which would reasonably be expected to result in the imposition
of an Environmental Lien affecting the Premises occurring after the Effective
Date; (iv) any required or proposed Remediation of Environmental Conditions
relating to the Premises, including, without limitation, any and all
enforcement, clean-up, remedial, removal or other governmental or regulatory
actions threatened, instituted or completed pursuant to any of the Environmental
Laws affecting the Premises; (v) any written or oral notice or other
communication of which Lessee or Guarantor becomes aware from any source
whatsoever (including but not limited to a Governmental Authority) relating in
any way to Hazardous Materials on the Premises or Remediation thereof, possible
liability of any person or entity pursuant to any Environmental Law in
connection with the Premises, other Environmental Conditions in connection with
the Premises, or any actual or potential administrative or judicial proceedings
in connection with anything referred to in this Lease; or (vi) any investigation
or inquiry initiated by any Governmental Authority relating to the Environmental
Condition of the Premises.
 
F. If Lessee causes any Releases on the Premises in material violation of
Environmental laws after the Effective Date, Lessee shall, at its sole cost and
expense: (i) perform any environmental site assessment or other investigation of
Environmental Conditions in connection with the Premises as may be required
under the Environmental Laws (including but not limited to sampling, testing and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas), and share with Lessor the reports and
other results thereof, and Lessor and the other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; and (ii) have the
Premises inspected as may be required by any Environmental Laws for seepage,
spillage and other environmental concerns. Lessee shall provide Lessor with
written certified results of all inspections performed on the Premises. If
Lessee causes any Releases on the Premises in material violation of
Environmental laws after the Effective Date, all costs and expenses associated
with the inspection, preparation and certification of results, as well as those
associated with any corrective action, shall be paid by Lessee. All inspections
and tests performed on the Premises pursuant to this paragraph shall be
conducted in compliance with all Environmental Laws.

--------------------------------------------------------------------------------





 
G. (i) Lessee shall, at its sole cost and expense, and without limiting the
rights of Lessor under any other provision of this Lease, comply with all
reasonable written requests of Lessor with respect to the Premises to: (1)
reasonably effectuate Remediation of any condition (including but not limited to
a Release) caused by Lessee, Guarantor, or any of their respective agents,
representatives, licensees, invitees, assignees and sublessees in, on, under or
from the Premises if and to the extent required by Environmental Laws; (2)
comply with any Environmental Law; (3) comply with any directive from any
Governmental Authority; and (4) take any other reasonable action necessary or
appropriate for protection of human health or the environment.
 
(ii) Upon any Release on, above or under the Premises caused by Lessee,
Guarantor, or any of their respective agents, representatives, licensees,
invitees, assignees and sublessees Lessee shall immediately remedy such
situation in accordance with all Environmental Laws. Should Lessee fail to
remedy or cause the remedy of such situation caused by Lessee Guarantor, or any
of their respective agents, representatives, licensees, invitees, assignees and
sublessees in accordance with all Environmental Laws, and if such failure is not
cured, or if Lessee does not commence diligent efforts to cure such failure,
within ten (10) days after Lessee’s receipt of Lessor’s written notice of such
failure, Lessor shall be permitted to take such actions in its reasonable
discretion to remedy such situation if and to the extent required by
Environmental Laws and any actual and reasonable costs and expenses incurred in
connection therewith shall be paid by Lessee.
 
H. Lessor and any other person or entity designated by Lessor in writing,
including but not limited to any receiver, any representative of a Governmental
Authority, and any environmental consultant, shall have the right, but not the
obligation, to enter upon the Premises, upon reasonable prior written notice to
Lessee, in a manner reasonably designed to not interfere with Lessee’s or other
occupants’ conduct of their business at the Premises, during normal business
hours or at any time in the event of an emergency (including, without
limitation, in connection with a proposed sale or conveyance of the Premises, a
proposed financing or refinancing secured by the Premises, any securitization,
participation or transfer of any mortgage loan documents encumbering the
Premises or the exercise of any remedies set forth in the Lease or any mortgage
loan documents encumbering the Premises) to assess any and all aspects of the
Environmental Condition of the Premises and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Lessor’s sole and absolute discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
invasive testing; provided, however, that Lessor shall restore the Premises at
Lessor’s sole cost and expense. Lessee shall reasonably cooperate with and
provide access to Lessor and any such person or entity designated by Lessor. Any
such assessment and investigation relating to any Release (including any
restoration of the Premises made necessary by any invasive testing) shall be at
Lessee’s sole cost and expense if Lessee, Guarantor, or any of their respective
agents, representatives, licensees, invitees, assignees and sublessees has
caused the Release at the Premises in excess

--------------------------------------------------------------------------------



of Permitted Amounts. Otherwise, any such assessment and investigation shall be
at Lessor’s sole cost and expense.
 
I. Lessee fully and completely releases, waives and covenants not to assert any
claims, liabilities, actions, defenses, challenges, contests or other opposition
against Lessor, however characterized, known or unknown, foreseen or unforeseen,
now existing or arising in the future, relating to any Release or presence of
Hazardous Materials on, at or affecting the Premises, unless a Release is caused
by Lessor, its employees, agents or contractors.
 
J. In addition to the other requirements of this Section, Lessee shall, at all
times throughout the Lease Term, comply with all federal, state or local
statutes, laws, rules, regulations, ordinances, codes, policies or rules of
common law now or hereafter in effect and in each case, as amended, and any
judicial or administrative interpretation thereof, including any judicial order,
consent, decree or judgment, applicable to Lessee and its use and occupancy of
the Premises.
 
15. Condition of Premises; Maintenance. Lessee has inspected, or had the
opportunity to inspect, the Premises and hereby accepts the Premises “AS IS” and
“WHERE IS”, with no representation or warranty of Lessor as to the condition
thereof, and subject to the existing state of facts which an accurate survey or
physical inspection might reveal, and all Applicable Regulations now or
hereafter in effect. Lessee shall (i) maintain the Premises in good condition
and repair, subject to reasonable and ordinary wear and tear, free from actual
or constructive waste, (ii) operate, remodel, update and modernize the Premises
as deemed necessary or desired by Lessee, and (iii) pay all operating costs of
the Premises in the ordinary course of business. Except as otherwise
specifically provided herein, Lessee waives any right to (1) require Lessor to
maintain, repair or rebuild all or any part of the Premises or (2) make repairs
at the expense of Lessor, pursuant to any Applicable Regulations at any time in
effect.
 
16. Waste; Alterations and Improvements. Lessee shall not alter the exterior,
structural, plumbing or electrical elements of the Premises in any manner
without the consent of Lessor, which consent shall not be unreasonably withheld,
delayed or conditioned; provided, however, that Lessee may undertake
nonstructural alterations to the Premises costing less than $100,000 per project
without Lessor’s consent. For purposes of this Lease, alterations to the
exterior, structural, plumbing or electrical elements of the Premises shall
mean:
 
(i) alterations which affect the foundation or “footprint” of the improvements
at the Premises;
 
(ii) alterations which involve the structural elements of the improvements at
the Premises, such as a load-bearing wall, structural beams, columns, supports
or roof; or
 
(iii) alterations which materially affect any of the building systems,
including, without limitation, the electrical systems, HVAC (which shall remain
Lessee’s property

--------------------------------------------------------------------------------



until the expiration or earlier termination of this Lease), plumbing, and fire
and safety systems.
 
If Lessor’s consent is required hereunder and Lessor consents to the making of
any such alterations, the same shall be made by Lessee at Lessee’s sole expense
by a licensed contractor and according to plans and specifications reasonably
approved by Lessor and subject to such other reasonable conditions as Lessor
shall require. Any work at any time commenced by Lessee or Lessor on the
Premises shall be prosecuted diligently to completion, shall be of good
workmanship and materials and shall comply fully with all the terms of this
Lease. Upon completion of any alterations by Lessee, Lessee shall promptly
provide Lessor with (i) evidence of full payment to all laborers and materialmen
contributing to the alterations, (ii) an architect’s certificate certifying the
alterations to have been completed in conformity with the plans and
specifications, (iii) a certificate of occupancy (if the alterations are of such
a nature as would require the issuance of a certificate of occupancy), and (iv)
any other documents or information reasonably requested by Lessor. Any addition
to or alteration of the Premises shall automatically be deemed a part of the
Premises and belong to Lessor, and Lessee shall execute and deliver to Lessor
such instruments as Lessor may reasonably require to evidence the ownership by
Lessor of such addition or alteration. Lessee shall execute and file or record,
as appropriate, a “Notice of Non-Responsibility,” or any equivalent notice
permitted under applicable law in the U.S. Virgin Islands.
 
17. Indemnification. Lessee shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
for, from and against any and all Losses (excluding Losses suffered by an
Indemnified Party arising out of the negligence or willful misconduct of any of
the Indemnified Parties; provided, however, that the term “negligence” shall not
include negligence imputed as a matter of law to any of the Indemnified Parties
solely by reason of Lessor’s interest in the Premises or Lessor’s failure to act
in respect of matters which are or were the obligation of Lessee under this
Lease) caused by, incurred or resulting from Lessee’s operations of the
Premises, whether relating to alteration, maintenance or use by Lessee or from
any breach of, default under, or failure to perform, any term or provision of
this Lease by Lessee, its officers, employees, agents or other persons under
Lessee’s control or affiliated with Lessee, or to which any Indemnified Party is
subject because of (1) any accident, injury to or death of any person or loss of
or damage to property caused by Lessee, Guarantor, or any of their respective
agents, representatives, licensees, invitees, assignees and sublessees and
occurring in, on or about the Premises or portion thereof or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (2) the use, non-use or
condition caused by Lessee, Guarantor, or any of their respective agents,
representatives, licensees, invitees, assignees and sublessees, in, on or about,
or Lessee’s, Guarantor’s, or any of their respective agents’, representatives’,
licensees’, invitees’, assignees’ and sublessees’ possession, alteration,
repair, operation, maintenance or management of, the Premises or any portion
thereof or on the adjoining sidewalks, curbs, parking areas, streets or ways,
(3) any representation or warranty made herein by Lessee, in any certificate
delivered in connection herewith or in any other agreement to which Lessee is a
party or pursuant

--------------------------------------------------------------------------------



thereto being false or misleading in any material respect as of the date of such
representation or warranty was made, (4) Lessee’s, Guarantor’s, or any of their
respective agents’, representatives’, licensees’, invitees’, assignees’ and
sublessees’ performance of any labor or services or the furnishing of any
materials or other property pursuant to the request of Lessee, Guarantor, or any
of their respective agents, representatives, licensees, invitees, assignees and
sublessees in respect to the Premises or any portion thereof (excluding,
however, any such performance or furnishing done at the request or direction of
any of the Lessor Entities), (5) any taxes, assessments or other charges which
Lessee is required to pay under Section 8, (6) any lien, encumbrance or claim
arising on or against the Premises or any portion thereof under any Applicable
Regulation or otherwise which Lessee is obligated hereunder to remove and
discharge, or any failure to comply with any Applicable Regulation by Lessee,
Guarantor, or any of their respective agents, representatives, licensees,
invitees, assignees and sublessees, (7) the claims of Lessee’s or Guarantor’s
invitees, patrons, licensees or subtenants of all or any portion of the Premises
or any Person acting through or under Lessee or Guarantor otherwise acting under
or as a consequence of this Lease or any sublease relating to Lessee’s or
Guarantor’s negligence or intentional misconduct, (8) any act or omission of
Lessee, Guarantor, or any of their respective agents, representatives,
licensees, invitees, assignees and sublessees, (9) any contest referred to in
Section 8, (10) the sale of liquor, beer or wine on the Premises by Lessee,
Guarantor, or any of their respective agents, representatives, licensees,
invitees, assignees and sublessees, and (11) costs of Remediation (whether or
not performed voluntarily), engineers’ fees, environmental consultants’ fees,
and costs of investigation (including but not limited to sampling, testing, and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas) imposed upon or incurred by or asserted
against any Indemnified Parties, and directly or indirectly arising out of or in
any way relating to any one or more of the following: (i) any presence of any
Hazardous Materials in, on, above, or under the Premises caused by Lessee,
Guarantor, or any of their respective agents, representatives, licensees,
invitees, assignees and sublessees; (ii) any past, present or Threatened Release
by Lessee, Guarantor, or any of their respective agents, representatives,
licensees, invitees, assignees and sublessees in, on, above, under or from the
Premises; (iii) any activity by Lessee, Guarantor, or any of their respective
agents, representatives, licensees, invitees, assignees or sublessees in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Premises of any Hazardous
Materials at any time located in, under, on or above the Premises caused by
Lessee, Guarantor, or any of their respective agents, representatives,
licensees, invitees, assignees and sublessees; (iv) any activity by Lessee,
Guarantor, or any of their respective agents, representatives, licensees,
invitees, assignees and sublessees in connection with any actual or proposed
Remediation of any Hazardous Materials at any time located in, under, on or
above the Premises, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,
remedial or corrective action; (v) any past, present or threatened
non-compliance or

--------------------------------------------------------------------------------



violations of any Environmental Laws (or permits issued pursuant to any
Environmental Law) by Lessee, Guarantor, or any of their respective agents,
representatives, licensees, invitees, assignees and sublessees in connection
with the Premises or operations thereon, including but not limited to any
failure by Lessee, Guarantor, or any of their respective agents,
representatives, licensees, invitees, assignees and sublessees to comply with
any order of any Governmental Authority in connection with any Environmental
Laws; (vi) the imposition, recording or filing or the threatened imposition,
recording or filing of any Environmental Lien encumbering the Premises caused by
Lessee, Guarantor, or any of their respective agents, representatives,
licensees, invitees, assignees and sublessees; (vii) any administrative
processes or proceedings or judicial proceedings in any way connected with any
matter caused by Lessee, Guarantor, or any of their respective agents,
representatives, licensees, invitees, assignees and sublessees addressed in this
Section; (viii) any past, present or threatened injury to, destruction of or
loss of natural resources in any way connected with the Premises caused by
Lessee, Guarantor, or any of their respective agents, representatives,
licensees, invitees, assignees and sublessees, including but not limited to
costs to investigate and assess such injury, destruction or loss; (ix) any acts
of Lessee, Guarantor, or any of their respective agents, representatives,
licensees, invitees, assignees and sublessees, in arranging for disposal or
treatment, or arranging with a transporter for transport for disposal or
treatment, of Hazardous Materials owned or possessed by Lessee, Guarantor, or
any of their respective agents, representatives, licensees, invitees, assignees
and sublessees, at any facility or incineration vessel owned or operated by
another person or entity and containing such or similar Hazardous Materials;
(x) any acts of Lessee, Guarantor, or any of their respective agents,
representatives, licensees, invitees, assignees and sublessees, in accepting any
Hazardous Materials for transport to disposal or treatment facilities,
incineration vessels or sites selected by Lessee, Guarantor, or any of their
respective agents, representatives, licensees, invitees, assignees and
sublessees, from which there is a Release, or a Threatened Release of any
Hazardous Materials which causes the incurrence of costs for Remediation;
(xi) any personal injury, wrongful death, or property damage caused by Lessee,
Guarantor, or any of their respective agents, representatives, licensees,
invitees, assignees and sublessees arising under any statutory or common law or
tort law theory, including but not limited to damages caused by Lessee,
Guarantor, or any of their respective agents, representatives, licensees,
invitees, assignees and sublessees assessed for the maintenance of a private or
public nuisance or for the conducting of an abnormally dangerous activity on or
near the Premises; or (xii) Lessee’s misrepresentation or inaccuracy in any
representation or warranty or material breach or failure to perform Lessee’s
covenants or other obligations pursuant to this Section. Lessee’s obligations
under this Section shall survive the expiration or earlier termination of this
Lease for any reason.
 
Lessor shall, at its sole cost and expense, protect, defend, indemnify, release
and hold harmless each of the Lessee Indemnified Parties for, from and against
any and all Losses (excluding Losses suffered by any Lessee Indemnified Party
arising out of the negligence or willful misconduct of any of the Lessee
Indemnified Parties) caused by, incurred or resulting from Lessor’s breach of
any covenants, representations,

--------------------------------------------------------------------------------


warranties or agreements under this Lease or any negligence or willful
misconduct of Lessor, its officers, employees, agents or other persons under
Lessor’s control.
 
18. Quiet Enjoyment. So long as Lessee shall pay the rental and other sums
herein provided and shall keep and perform all of the terms, covenants and
conditions on its part herein contained, Lessee shall have, subject and
subordinate to Lessor’s rights specifically set forth herein, the right to the
peaceful and quiet occupancy of the Premises without hindrance or interference
by Lessor or others claiming by, through or under Lessor.
 
19. Condemnation or Destruction.
 
A. In the event that Lessee or Lessor becomes aware of a taking of all or any
part of the Premises for any public or quasi public purpose by any lawful power
or authority by exercise of the right of condemnation or eminent domain or by
agreement between Lessor, Lessee and those authorized to exercise such right
(“Taking”) or the commencement of any proceedings or negotiations which might
result in a Taking or any damage to or destruction of the Premises or any part
thereof (a “Casualty”), such party will promptly give written notice thereof to
the other, generally describing the nature and extent of such Taking,
proceedings, negotiations or Casualty and including copies of any documents or
notices received in connection therewith. Thereafter, each party shall promptly
send the other copies of all correspondence and pleadings relating to any such
Taking, proceedings, negotiations or Casualty. During all periods of time
following a Casualty, Lessee shall take reasonable actions to ensure that the
Premises is secure and does not pose any risk of harm to adjoining property
owners or occupants or third-parties.
 
B. In the event of (i) a Taking of all of the Premises, other than for temporary
use, (ii) a Taking of substantially all of the Premises (other than for
temporary use) that results in Lessee making a good faith determination that the
restoration and continued use of the remainder of the Premises as a Permitted
Concept would be uneconomic (each of (i) and (ii), a “Total Taking”), or (iii) a
Casualty of all or substantially all of the Premises that results in Lessee
making a good faith determination that the restoration and continued use of the
Premises as a Permitted Concept would be uneconomic (a “Total Casualty”), if
this Lease is terminated pursuant to the provisions hereof, Lessor shall be
entitled to receive the entire award for the Premises, insurance proceeds or
payment in connection therewith for the Premises without deduction for any
leasehold estate vested in Lessee by this Lease. Lessee hereby expressly assigns
to Lessor all of its right, title and interest in and to every such award,
insurance proceeds or payment and agrees that Lessee shall not be entitled to
any award, insurance proceeds or payment for the value of Lessee’s leasehold
interest in this Lease. Lessee shall be entitled to claim and receive any award
or payment from the condemning authority expressly granted for the taking of
Personal Property, the interruption of its business and moving expenses, but
only if such claim or award does not adversely affect or interfere with the
prosecution of Lessor’s claim for the Total Taking, or otherwise reduce the
amount recoverable by Lessor for the Total Taking, relating to the Premises.
Lessee shall be entitled to claim and receive any insurance proceeds with
respect to the Personal Property, the

--------------------------------------------------------------------------------



interruption of its business and moving expenses, but only if such claim or
proceeds does not adversely affect or interfere with the prosecution of Lessor’s
claim for the Total Casualty, or otherwise reduce the amount recoverable by
Lessor for the Total Casualty, relating to the Premises.
 
In the event of a Total Taking or Total Casualty, Lessee shall have the right to
terminate this Lease by written notice (the “Termination Notice”) given to
Lessor not later than 45 days after the Total Taking or Total Casualty, as
applicable. The Termination Notice must: (i) specify a date on which this Lease
shall terminate, which date shall be the last day of a calendar month occurring
not earlier than 30 days and not later than 150 days after the delivery of such
notice (the “Early Termination Date”); and (ii) contain a certificate executed
by the president, chief financial officer or treasurer of Lessee which (X)
describes the Total Taking or Total Casualty, and (Y) represents and warrants
that either the whole of the Premises has been taken, or that substantially all
of the Premises has been taken and Lessee has determined in good faith that the
restoration and continued use of the remainder of the Premises as a Permitted
Concept would be uneconomic, or that either the whole or substantially all of
the Premises has been damaged or destroyed and Lessee has determined in good
faith that the restoration and continued use of the Premises as a Permitted
Concept would be uneconomic. If this Lease is terminated pursuant to this
Section, (i) the net award for such Total Taking or net insurance proceeds for
such Total Casualty, as applicable, relating to the Premises, after deducting
all costs, fees and expenses incident to the collection thereof, including all
costs and expenses incurred by Lessor in connection therewith (the “Net Award”)
shall be paid to and belong to Lessor (provided, however, that the Net Award
shall not include any award or proceeds for the Personal Property, the
interruption of Lessee’s business and moving expenses, all of which shall belong
to Lessee), (ii) on the Termination Date, Lessee shall pay to Lessor all Base
Annual Rental, Additional Rental and other sums and obligations accrued through
the date of Taking or Casualty (and all of the foregoing amounts shall abate
after the date of Taking or Casualty), and (iii) Lessee shall have no obligation
to repair or restore the Premises, and all obligations of either party hereunder
shall cease as of the Termination Date; provided, however, Lessee’s and Lessor’s
indemnification obligations with respect to the Premises under any
indemnification provisions of this Lease.
 
C. In the event of a Taking of all or any part of the Premises for a temporary
use lasting not longer than three (3) years (“Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other sum payable hereunder. Except as provided
below, Lessee shall be entitled to the entire award for a Temporary Taking,
whether paid in the form of damages, rent or otherwise, unless the period of
occupation and use by the condemning authorities shall extend beyond the date of
expiration of this Lease, in which case the award made for such Taking shall be
apportioned between Lessor and Lessee as of the date of such expiration. At the
termination of any such Temporary Taking, Lessee will, at its own cost and
expense and pursuant to the terms of Section 16 above, promptly commence and
complete the restoration of the Premises; provided, however, Lessee shall not be
required to restore the Premises if the Lease Term shall expire prior to, or
within one (1)

--------------------------------------------------------------------------------



year after, the date of termination of such Temporary Taking, and in such event
Lessor shall be entitled to recover that portion of the award relating to the
Temporary Taking, which is attributable to the restoration cost.
 
D. In the event of a Taking which is not a Total Taking or a Temporary Taking
(“Partial Taking”) or of a Casualty which is not a Total Casualty (a “Partial
Casualty”), all awards, compensation or damages, except amounts paid for
Lessee’s Personal Property and interruption of its business, shall be paid to
Lessor, and Lessor shall have the option to (i) terminate this Lease by
notifying Lessee within 60 days after Lessee gives Lessor notice of such Partial
Taking or Partial Casualty or that title has vested in the taking authority or
(ii) continue this Lease in effect, which election may be evidenced by either a
notice from Lessor to Lessee or Lessor’s failure to notify Lessee that Lessor
has elected to terminate this Lease within such 60 day period. Lessee shall have
a period of 60 days after Lessor’s notice that it has elected to terminate this
Lease which is actually or deemed to have been issued, during which to elect to
continue this Lease on the terms herein provided. If Lessor elects to terminate
this Lease and Lessee does not elect to continue this Lease or shall fail during
such 60 day period to notify Lessor in writing of Lessee’s intent to continue
this Lease, then this Lease shall terminate as of the last day of the month
during which such period expired. Lessee shall then immediately vacate and
surrender the Premises, all obligations of either party hereunder shall cease as
of the date of termination (provided, however, Lessee’s and Lessor’s obligations
under any indemnification provisions of this Lease (including, without
limitation, Sections 14 and 17) and Lessee’s obligations to pay Base Annual
Rental, Additional Rental and all other sums (whether payable to Lessor or a
third party, reduced equitably based on the portion of the Premises which was
rendered unusable by the Taking or Casualty) accruing under this Lease prior to
the date of termination shall survive such termination) and, except for amounts
paid for Lessee’s Personal Property, interruption of business and moving
expenses, Lessor may retain all such awards, compensation or damages. If Lessor
elects not to terminate this Lease, or if Lessor elects to terminate this Lease
but Lessee elects to continue this Lease, then this Lease shall continue in full
force and effect on the following terms: (i) all Base Annual Rental, Additional
Rental and other sums and obligations due under this Lease shall abate equitably
based upon the unusable portion of the Premises until the Premises are
completely restored (and, in the case of a Partial Taking, the foregoing amounts
shall be equitably reduced after the date on which the Premises are restored,
for the remainder of the Lease Term, based on the areas of the Premises which
are taken or rendered unusable as a result of the Partial Taking), and (ii)
Lessor shall assign to Lessee any and all award, compensation or damages
received by Lessor after deducting all actual and reasonable costs, fees and
expenses incident to the collection thereof, including all actual and reasonable
costs and expenses incurred by Lessor in connection therewith (the “Net
Restoration Amount”), and Lessee shall promptly commence and diligently
prosecute restoration of the Premises to the same condition, as nearly as
practicable, as prior to such Partial Taking or Partial Casualty as approved by
Lessor. Lessee shall be entitled to keep any portion of the Net Restoration
Amount which may be in excess of the cost of restoration and Lessee shall bear
all additional costs, fees and expenses of such restoration in excess of the Net
Restoration Amount. If this Lease is terminated as a result of a Partial
Casualty, simultaneously with such termination,

--------------------------------------------------------------------------------


Lessee shall pay Lessor an amount equal to the insurance deductible applicable
to such Partial Casualty.
 
E. Any loss under any property damage insurance required to be maintained by
Lessee shall be adjusted by Lessor and Lessee. Any award relating to a Total
Taking or a Partial Taking shall be adjusted by Lessor and Lessee.
Notwithstanding the foregoing or any other provisions of this Section to the
contrary, if at the time of any Taking or any Casualty or at any time thereafter
an Event of Default shall have occurred and be continuing under this Lease,
Lessor is hereby authorized and empowered but shall not be obligated, in the
name and on behalf of Lessee and otherwise, to file and prosecute Lessee’s
claim, if any, for an award on account of such Taking or for insurance proceeds
on account of such Casualty and to collect such award or proceeds and apply the
same, after deducting all actual and reasonable costs, fees and expenses
incident to the collection thereof, to the curing of such Event of Default and
any other then existing Event of Default under this Lease and/or to the payment
of any amounts owed by Lessee to Lessor under this Lease, in such order,
priority and proportions as Lessor in its discretion shall deem proper.
 
F. Notwithstanding the foregoing, nothing in this Section 19 shall be construed
as limiting or otherwise adversely affecting the representations, warranties,
covenants and characterizations set forth in Lease.
 
20. Inspection. Lessor and its authorized representatives shall have the right,
upon reasonable prior notice to Lessee, in a manner reasonably designed to not
interfere with Lessee’s conduct of its business at the Premises, during normal
business hours (or at any time in the event of an emergency) to enter the
Premises or any part thereof at reasonable times in order to inspect the same
and make photographic or other evidence concerning Lessee’s compliance with the
terms of this Lease or in order to show the Premises to prospective purchasers
and lenders. Except in the event of Lessor’s or its representatives’ or
contractors’ negligence or willful misconduct, Lessee hereby waives any claim
for damages for any injury or inconvenience to or interference with Lessee’s
business, any loss of occupancy or quiet enjoyment of the Premises and any other
loss occasioned by such entry so long as Lessor or its representatives and
contractors shall have used diligent efforts not to unreasonably interrupt
Lessee’s normal business operations. Lessee shall keep and maintain at the
Premises or Lessee’s chief executive office full, complete and appropriate
records of Lessee’s repair and maintenance of the Premises. Lessee’s repair and
maintenance records relating to the Premises shall at all reasonable times be
open for inspection by Lessor, Lender and their respective auditors or other
authorized representatives.
 
21. Default, Remedies and Measure of Damages. 
 
A. Each of the following shall be an event of default under this Lease (each, an
“Event of Default”):
 
(i) If any representation or warranty of Lessee set forth in this Lease or of
Guarantor set forth in the Guaranty is false when made in any material respect,

--------------------------------------------------------------------------------



or if Lessee or Guarantor renders any materially false statement or account to
Lessor or any Lender;
 
(ii) If any rent or other monetary sum due under this Lease is not paid within
five (5) days from the date when due; provided, however, notwithstanding the
occurrence of such an Event of Default, Lessor shall not be entitled to exercise
its remedies set forth below unless and until Lessor shall have given Lessee
written notice thereof and a period of five (5) days from Lessee’s receipt of
such notice shall have elapsed without such Event of Default being cured;
 
(iii) Subject to the provisions of Section 8 of this Lease, if Lessee fails to
pay, prior to delinquency, any taxes, assessments or other charges the failure
of which to pay will result in the imposition of a lien against the Premises
pursuant to Applicable Regulations and if such failure is not cured within five
(5) days after Lessee’s receipt of Lessor’s written notice relating thereto;
 
(iv) If Lessee or Guarantor files or notifies Lessor that it intends to file a
petition under the Code, initiates a proceeding under any similar law or statute
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts (collectively, hereinafter, an “Action”), becomes the subject of either a
petition under the Code or an Action, and if such petition is not withdrawn
within ninety (90) days; or if Lessee or Guarantor is not generally paying its
debts as the same become due, and if such condition is not cured within sixty
(60) days after Lessee’s receipt of Lessor’s written notice relating thereto;
 
(v) If Lessee fails to maintain insurance in accordance with the requirements of
Section 10 of this Lease and if such failure is not cured within five (5) days
after Lessee’s receipt of Lessor’s written notice relating thereto;
 
(vii) If Lessee fails to observe or perform any of the other covenants,
conditions, or obligations of this Lease; provided, however, if any such failure
does not involve the payment of any monetary sum, does not place any rights or
property of Lessor in immediate jeopardy, and is within the reasonable power of
Lessee to promptly cure after Lessee’s receipt of Lessor’s written notice
thereof, all as determined by Lessor in its reasonable discretion, then such
failure shall not constitute an Event of Default hereunder, unless otherwise
expressly provided herein, unless and until Lessor shall have given Lessee
written notice thereof and a period of 30 days shall have elapsed from Lessee’s
receipt of such notice, during which period Lessee may correct or cure such
failure, upon failure of which an Event of Default shall be deemed to have
occurred hereunder without further notice or demand of any kind being required.
If such failure cannot reasonably be cured within such 30-day period, as
determined by Lessor in its reasonable discretion, and Lessee is diligently
pursuing a cure of such failure, then Lessee shall have a reasonable period to
cure such failure beyond such 30-day period, which shall in no event exceed 90
days after Lessee’s receipt of written notice of such failure from Lessor. If
Lessee shall fail to correct or cure such failure within

--------------------------------------------------------------------------------



such 90-day period, an Event of Default shall be deemed to have occurred
hereunder without further notice or demand of any kind being required;
 
(vii) If a final, nonappealable judgment is rendered by a court against Lessee
which has a material adverse effect on the ability to conduct business at the
Premises for its intended use, and is not discharged or provision made for such
discharge within 60 days from the date of entry thereof.
 
B. Subject to Lessor’s obligation to make reasonable efforts to mitigate its
damages, upon the occurrence of an Event of Default, with or without notice or
demand, except the notice prior to default required under certain circumstances
by subsection A above or such other notice as may be required by statute and
cannot be waived by Lessee (all other notices being hereby waived), Lessor shall
be entitled to exercise, at its option, concurrently, successively, or in any
combination, all remedies available at law or in equity, including without
limitation any one or more of the following (provided, however, that Lessor
shall not be entitled to duplicative remedies under any circumstance
whatsoever):
 
(i) To terminate this Lease without any right of Lessee to reinstate Lessee’s
rights by payment of any rentals due hereunder, including Base Annual Rental and
Additional Rental, or other performance of the terms and conditions hereof,
whereupon Lessee’s right to possession of the Premises shall cease (and Lessee
shall immediately surrender possession of the Premises to Lessor) and this
Lease, except as to Lessee’s liability accrued prior to such termination, shall
be terminated. Lessee hereby expressly waives any and all rights of redemption
granted by or under present or future law in the event this Lease is terminated
pursuant to the provision of this Paragraph or Lessee is evicted or dispossessed
by reason of any breach by Lessee of any provisions of the Lease.
 
(ii) To reenter and take possession of the Premises, any or all Personal
Property and, to the extent permissible, all franchises, licenses, area
development agreements, permits and other rights or privileges of Lessee
pertaining to the use and operation of the Premises and to expel Lessee and
those claiming under or through Lessee, without being deemed guilty in any
manner of trespass or becoming liable for any loss or damage resulting
therefrom, except in the event of Lessor’s negligence or willful misconduct,
without resort to legal or judicial process, procedure or action. No notice from
Lessor hereunder or under a forcible entry and detainer statute or similar law
shall constitute an election by Lessor to terminate this Lease unless such
notice specifically so states. If Lessee shall, after the occurrence of an Event
of Default, voluntarily give up possession of the Premises to Lessor, deliver to
Lessor or its agents the keys to the Premises, or both, such actions shall be
deemed to be in compliance with Lessor’s rights and the acceptance thereof by
Lessor or its agents shall not be deemed to constitute a termination of this
Lease. Lessor reserves the right following any reentry and/or reletting to
exercise its right to terminate this Lease by giving Lessee written notice
thereof, in which event this Lease will terminate as specified in said notice.

--------------------------------------------------------------------------------


(iii) To seize all Personal Property (subject to any and all rights thereto and
security and other interests therein held by lenders of Lessee or any of its
affiliates), and to dispose thereof in accordance with the laws prevailing at
the time and place of such seizure or to remove all or any portion of such
Personal Property and cause the same to be stored in a public warehouse or
elsewhere at Lessee’s sole expense, without becoming liable for any loss or
damage resulting therefrom, except in the event of Lessor’s negligence or
willful misconduct, and without resorting to legal or judicial process,
procedure or action.
 
(iv) To bring an action against Lessee for any actual damages sustained by
Lessor or any equitable relief available to Lessor.
 
(v) To relet the Premises or any part thereof for such term or terms (including
a term which extends beyond the original Lease Term), at such rentals and upon
such other terms as Lessor, in its reasonable discretion, may determine, with
all proceeds received from such reletting being applied to the rental and other
sums due from Lessee in such order as Lessor, may, in its reasonable discretion,
determine, which other sums include, without limitation, all actual and
reasonable repossession costs, brokerage commissions, attorneys’ fees and
expenses, employee expenses, alteration, remodeling and repair costs and
expenses of preparing for such reletting. Except to the extent required by
applicable law, and subject to Lessor’s obligation to make reasonable efforts to
mitigate its damages, Lessor shall have no obligation to relet the Premises or
any part thereof and shall in no event be liable for refusal or failure to relet
the Premises or any part thereof, or, in the event of any such reletting, for
refusal or failure to collect any rent due upon such reletting, and no such
refusal or failure shall operate to relieve Lessee of any liability under this
Lease or otherwise to affect any such liability. Lessor reserves the right
following any such reentry and/or reletting to exercise its right to terminate
this Lease by giving Lessee written notice thereof, in which event this Lease
will terminate as specified in said notice.
 
(vi) To accelerate and recover from Lessee all rent and other monetary sums due
and owing and scheduled to become due and owing under this Lease both before and
after the date of such breach for the entire original scheduled Lease Term
discounted to present value and reduced by the fair rental value of the Premises
for the remainder of the original scheduled Lease Term.
 
(vii) To recover from Lessee all reasonable and actual costs and expenses,
including attorneys’ fees, court costs, expert witness fees, costs of tests and
analyses, travel and accommodation expenses, deposition and trial transcripts,
copies and other similar actual and reasonable costs and fees, paid or incurred
by Lessor as a result of such Event of Default.
 
(viii) To immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all reasonable and actual costs and expenses incurred
by Lessor therein. Any sum or sums so paid by Lessor, together with interest at

--------------------------------------------------------------------------------



the Default Rate, shall be deemed to be Additional Rent hereunder and shall be
immediately due from Lessee to Lessor.
 
(ix) To immediately or at any time thereafter, and with or without notice,
except as required herein, set off any money of Lessee held by Lessor under this
Lease against any sum owing by Lessee.
 
(x) To seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.
 
(xii) To enforce, and Lessee does hereby consent to such enforcement, all of
Lessor’s self-help remedies available at law or in equity without Lessor
resorting to any legal or judicial process, procedure or action.
 
Lessee and Lessor expressly waives any right of defense which such party may
have based on any purported merger of any cause of action, and neither the
commencement of any action or proceeding nor the settlement thereof or entering
of judgment therein shall bar such party from bringing subsequent actions or
proceedings from time to time. Any law, usage or custom to the contrary
notwithstanding, Lessor shall have the right at all times to enforce all terms,
conditions and covenants hereof in strict accordance herewith, notwithstanding
any conduct or custom on the part of Lessor in refraining from so doing at any
time or times. Further, the failure of any party at any time or times to enforce
its rights hereunder strictly in accordance with the same shall not be construed
as having created a custom in any way or manner contrary to any specific term,
condition or covenant hereof, or as having in any way or manner modified the
same. All powers and remedies given by this Section to Lessor and Lessee,
subject to applicable law, shall be cumulative and not exclusive of one another
or of any other right or remedy or of any other powers and remedies available to
such party under this Lease, by judicial proceedings or otherwise, to enforce
the performance or observance of the covenants and agreements of the other party
contained in this Lease, and no delay or omission of such party to exercise any
right or power accruing upon the occurrence of any Event of Default (or Lessor’s
breach of this Lease, as applicable) shall impair any other or subsequent Event
of Default (or Lessor’s breach of this Lease, as applicable) or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by law to Lessor or Lessee may be exercised from time to time, and as
often as may be deemed expedient, by such party, subject at all times to such
party’s right in its sole judgment to discontinue any work commenced by such
party or change any course of action undertaken by such party.
 
In the event of an emergency, then, without waiving any Event of Default which
may result from such emergency, Lessor may, but without any obligation to do so,
take all reasonable and necessary actions in connection therewith, including,
without limitation, enter upon the Premises to perform Lessee’s obligations,
immediately and without notice. All reasonable and actual expenses incurred by
Lessor in connection with performing such obligations of Lessee, including,
without limitation, reasonable attorneys’ fees and expenses, together with
interest at the Default Rate from the date

--------------------------------------------------------------------------------



any such expenses were incurred by Lessor until the date of payment by Lessee,
shall constitute Additional Rental and shall be paid by Lessee to Lessor upon
demand.
 
Should Lessor default in the performance of any covenant or agreement herein,
and such default continue for thirty (30) days after receipt by Lessor of
written notice thereof from Lessee, Lessee may (i) terminate this Lease upon
written notice to Lessor; or (ii) pay any sums necessary to perform any
obligation of Lessor in default hereunder and require Lessor to reimburse such
sum to Lessee within five (5) business days of Lessor’s receipt of Lessee’s
written demand therefor; or (iii) pursue any other available legal or equitable
remedy. In the event Lessee reasonably and actually incurs any expenses because
of Lessor’s failure to fulfill its obligations set forth in this Lease, Lessor
agrees to reimburse Lessee for such expense upon written demand by Lessee. In
the event of an emergency, then, without waiving any default by Lessor hereunder
which may result from such emergency, Lessee may, but without any obligation to
do so, take all reasonable and necessary actions in connection with such
emergency, including, without limitation, performing Lessor’s obligations,
immediately and without notice. All reasonable and necessary expenses actually
incurred by Lessee in connection with performing such obligations, including,
without limitation, reasonable attorneys’ fees and expenses, shall be paid by
Lessor to Lessee within five (5) business days of Lessor’s receipt of Lessee’s
written demand therefor.
 
23. Mortgage, Subordination, Nondisturbance and Attornment. Lessor’s interest in
this Lease and/or the Premises shall not be subordinate to any encumbrances
placed upon the Premises by or resulting from any act of Lessee, and nothing
herein contained shall be construed to require such subordination by Lessor.
Lessee shall keep the Premises free from any liens for work performed, materials
furnished or obligations incurred by Lessee. EXCEPT AS OTHERWISE CONSENTED TO BY
LESSOR PURSUANT TO SECTION 25, NOTICE IS HEREBY GIVEN THAT LESSEE IS NOT
AUTHORIZED TO PLACE OR ALLOWED TO BE PLACED ANY LIEN, MORTGAGE, DEED OF TRUST OR
ENCUMBRANCE OF ANY KIND UPON ALL OR ANY PART OF THE PREMISES OR LESSEE’S
LEASEHOLD INTEREST THEREIN, AND ANY SUCH PURPORTED TRANSACTION SHALL BE VOID.
FURTHERMORE, ANY SUCH PURPORTED TRANSACTION SHALL BE DEEMED A TORTIOUS
INTERFERENCE WITH LESSOR’S RELATIONSHIP WITH LESSEE AND LESSOR’S FEE OWNERSHIP
OF THE PREMISES.
 
This Lease at all times shall automatically be subordinate to the lien of any
and all ground leases, mortgages and trust deeds now or hereafter placed upon
the Premises by Lessor, whose holder provides Lessee with non-disturbance
agreements reasonably acceptable to Lessee, and Lessee covenants and agrees to
execute and deliver, upon demand, such further instruments subordinating this
Lease to the lien of any or all such ground leases, mortgages or trust deeds as
shall be desired by Lessor, or any present or proposed mortgagees or trustees
under trust deeds, substantially in the form attached hereto as Exhibit C and
made a part hereof, upon the condition that Lessee shall have the right to
remain in possession of the Premises under the terms of this Lease,
notwithstanding any default in any or all such mortgages or trust deeds, or
after


--------------------------------------------------------------------------------



foreclosure thereof, so long as no Event of Default shall have occurred and be
continuing and that Lessor’s successor in interest shall assume and perform
Lessor’s obligations hereunder.
 
If any mortgagee or trustee elects to have this Lease and the interest of Lessee
hereunder be superior to any such interest or right and evidences such election
by notice given to Lessee, then this Lease and the interest of Lessee hereunder
shall be deemed superior to any such mortgage or trust deed, whether this Lease
was executed before or after such mortgage or trust deed and in that event such
mortgagee or trustee shall have the same rights with respect to this Lease as if
it had been executed and delivered prior to the execution and delivery of the
mortgage or trust deed and has been assigned to such mortgagee or trustee.
 
Although the foregoing provisions shall be self-operative and no future
instrument of subordination shall be required, upon request by Lessor, Lessee
shall execute and deliver whatever instruments may be required for such purposes
in form and substance reasonably acceptable to Lessee, in exchange for
non-disturbance assurances reasonably satisfactory to Lessee.
 
In the event any purchaser or assignee of any Lender at a judicial or
nonjudicial foreclosure sale acquires title to the Premises, or in the event any
Lender or any purchaser or assignee otherwise succeeds to the rights of Lessor
as landlord under this Lease, Lessee shall attorn to such Lender or such
purchaser or assignee, as the case may be (a “Successor Lessor”), and recognize
the Successor Lessor as lessor under this Lease, so long as the Successor Lessor
assumes and performs Lessor’s obligations hereunder, and, subject to the
provisions of this Section, this Lease shall continue in full force and effect
as a direct lease between the Successor Lessor and Lessee, provided that the
Successor Lessor shall only be liable for any obligations of the lessor under
this Lease which accrue after the date that such Successor Lessor acquires
title. The foregoing provision shall be self operative and effective without the
execution of any further instruments.
 
Lessee shall give written notice to any Lender, whose name and address are
provided to Lessee by Lessor in writing, having a recorded lien upon any of the
Premises or any part thereof of which Lessee has been notified of any breach or
default by Lessor of any of its obligations under this Lease simultaneously with
the giving of such notice to Lessor, and Lessee shall give such Lender at least
thirty (30) days beyond any notice period to which Lessor might be entitled to
cure such default before Lessee may exercise any remedy with respect thereto.
Upon request by Lessor, Lessee shall also provide Guarantor’s most recent annual
or quarterly report filed with the Securities and Exchange Commission to Lessor
or any such Lender, if such report is not available on the Internet.
 
24. Estoppel Certificate. At any time, and from time to time, Lessee agrees,
promptly and in no event later than 20 days after Lessee’s receipt of a written
request from Lessor, to execute, acknowledge and deliver to Lessor or any
present or proposed mortgagee or purchaser designated by Lessor a certificate
substantially in the form

--------------------------------------------------------------------------------



attached hereto as Exhibit D, certifying: (i) that Lessee has accepted the
Premises (or, if Lessee has not done so, that Lessee has not accepted the
Premises, and specifying the reasons therefor); (ii) that this Lease is in full
force and effect and has not been modified (or if modified, setting forth all
modifications), or, if this Lease is not in full force and effect, the
certificate shall so specify the reasons therefor; (iii) the commencement and
expiration dates of the Lease Term and the terms of any extension options of
Lessee; (iv) the date to which the rentals have been paid under this Lease and
the amount thereof then payable; (v) whether there are then, to Lessee’s actual
knowledge, any existing defaults by Lessor in the performance of its obligations
under this Lease, and, if there are any such defaults, specifying the nature and
extent thereof; (vi) that no notice has been received by Lessee of any default
under this Lease which has not been cured, except as to defaults specified in
the certificate; (vii) the capacity of the person executing such certificate,
and that such person is duly authorized to execute the same on behalf of Lessee;
and (viii) any other information reasonably requested by Lessor, or its present
or proposed purchaser or mortgagee.
 
25. Assignment. Lessor shall have the right to sell or convey the Premises
subject to this Lease or to assign its right, title and interest as Lessor under
this Lease in whole or in part. In the event of any such sale or assignment
other than a security assignment, Lessee shall attorn to such purchaser or
assignee which assumes and agrees in writing to perform Lessor’s obligations
under this Lease from and after the effective date of such assumption, a copy of
which assumption shall be provided to Lessee, and Lessor shall be relieved, from
and after the date of such transfer or conveyance, of liability for the
performance of any obligation of Lessor contained herein, except for obligations
or liabilities accrued prior to such assignment or sale.
 
Lessee acknowledges that Lessor has relied both on the business experience and
creditworthiness of Lessee and upon the particular purposes for which Lessee
intends to use the Premises in entering into this Lease. Without the prior
written consent of Lessor: (i) Lessee shall not assign, transfer, convey, pledge
or mortgage this Lease or any interest therein, whether by operation of law or
otherwise to any Person not controlled by Guarantor; (ii) no Change of Control
shall occur; (iii) no interest in Lessee shall be pledged, encumbered,
hypothecated or assigned as collateral for any obligation of Lessee or
Guarantor, and (iv) Lessee shall not sublet all or any part of the Premises to
any Person not controlled by Guarantor (each of items (i) through (iv) are
hereinafter referred to as a “Prohibited Transaction”). In addition, no interest
in Lessee shall be transferred, assigned or conveyed to any individual or person
whose property or interests are subject to being blocked under any of the OFAC
Laws and Regulations and/or who is in violation of any of the OFAC Laws and
Regulations, and any such transfer, assignment or conveyance shall not be
effective until the transferee has provided written certification to Lessor that
(A) the transferee or any person who owns directly or indirectly any interest in
transferee, is not an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws and Regulations or is
otherwise in violation of the OFAC Laws and Regulations, and (B) the transferee
has taken reasonable measures to assure than any individual or entity who owns
directly or indirectly any interest in transferee, is not an individual or
entity whose

--------------------------------------------------------------------------------



property or interests are subject to being blocked under any of the OFAC Laws
and Regulations or is otherwise in violation of the OFAC Laws and Regulations;
provided, however, the covenant contained in this sentence shall not apply to
any Person to the extent that such Person’s interest is in or through a U.S.
Publicly Traded Entity. Notwithstanding anything to the contrary contained
herein, Lessee shall have the right at any time and from time to time to cause
any Affiliate of Lessee or Guarantor to operate its business at the Premises,
through a sublease, assignment or otherwise, so long as such business does not
deviate from the Permitted Concept and in all other respects is in compliance
with the terms and provisions hereof.
 
Lessor’s consent to a Prohibited Transaction shall be subject to the
satisfaction of such conditions as Lessor shall determine in its reasonable
discretion, including, without limitation, (i) Lessee having executed and
delivered such non-material modifications to the terms of this Lease as Lessor
shall reasonably request, (ii) the proposed transferee having assumed this
Lease, (iii) payment to Lessor of fifty percent (50%) of any gross rentals
payable under a sublease which are in excess of any and all rentals, taxes,
utilities, insurance and other amounts payable by Lessee under this Lease (net
of Lessee’s reasonable and actual sublease related costs), and (iv) the proposed
transferee having satisfactory creditworthiness and satisfactory experience
operating a Permitted Concept. In addition, any such consent shall be
conditioned upon the payment by Lessee to Lessor of an amount not to exceed
$3,000 per consent granted to reimburse Lessor for all out-of-pocket costs and
expenses reasonably and actually incurred by Lessor in connection with such
consent, including, without limitation, reasonable attorneys’ fees. The
provisions of this Section shall apply to every Prohibited Transaction
regardless of whether voluntary or not, or whether or not Lessor has consented
to any previous Prohibited Transaction. No assignment of this Lease or
subletting of the Premises shall relieve Lessee of its obligations under this
Lease or any guarantor of this Lease of any of its obligations under its
guaranty. Any Prohibited Transaction in violation of this Section shall be
voidable at the sole option of Lessor.
 
26. Option To Extend. Lessee, provided an Event of Default shall not have
occurred and be continuing at the time of exercise or at the expiration of the
Lease Term or, if applicable, the first extension of the Lease Term, shall have
the option to continue this Lease in effect for up to two (2) additional
successive periods of five (5) years each in accordance with the terms and
provisions of this Lease then in effect, including, without limitation,
adjustments in the Base Annual Rental during such extension term in accordance
with the provisions of Section 4. If Lessee desires to extend the term of this
Lease, Lessee shall exercise such extension option by giving written notice to
Lessor of Lessee’s intention to do so not less than 210 days prior to the
expiration of the Lease Term or the then applicable Lease Term.
 
27. Notices. All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Lease shall be in writing
and given by (i) hand delivery, (ii) facsimile, (iii) express overnight delivery
service providing delivery confirmation or (iv) certified or registered mail,
return receipt requested, and shall be

--------------------------------------------------------------------------------


deemed to have been delivered upon (a) receipt, if hand delivered, (b) confirmed
transmission, if delivered by facsimile, (c) the next Business Day, if delivered
by express overnight delivery service, or (d) the third Business Day following
the day of deposit of such notice with the United States Postal Service, if sent
by certified or registered mail, return receipt requested. Notices shall be
provided to the parties and addresses (or facsimile numbers, as applicable)
specified below:
 
If to Lessee:
COST-U-LESS

 
3633 136th Place SE, Ste. 110

Bellevue, WA 98006
Attn: Martin Moore
Tel.: (425) 945-0213
Fax: (425) 945-0214
With copies to:
                     David D. Buck
Riddell Williams P.S.
1001 Fourth Avenue, Suite 4500
Seattle, WA 98154
Tel.: (206) 624-3600

   
Fax: (206) 389-1708

 
If to Lessor:
Cole CL St. Croix USVI, LLC, a Delaware limited liability company

Attention: Legal Department
2555 E. Camelback Road
Suite 400
Phoenix, AZ 85016
Telephone: (602) 778-8700
Telecopy: (602) 778-8780
 
or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
 
28. Holding Over. If Lessee remains in possession of the Premises after the
expiration of the Lease Term, Lessee, at Lessor’s option and within Lessor’s
sole discretion, may be deemed a tenant on a month-to-month basis and shall
continue to pay rentals and other sums in the amounts herein provided, except
that, unless otherwise agreed by and between Lessor and Lessee in writing, the
Base Monthly Rental shall be automatically increased to one hundred twenty-five
percent (125%) of the last Base Monthly Rental payable under this Lease, and to
comply with all the terms of this Lease; provided that nothing herein nor the
acceptance of rent by Lessor shall be deemed a consent to such holding over
without Lessor’s express written consent to such holding over. If Lessee holds
over without Lessor’s express written consent, Lessee shall defend, indemnify,
protect and hold the Indemnified Parties harmless for, from and against any and
all Losses resulting from Lessee’s failure to surrender possession upon the
expiration of the Lease Term, including, without limitation, any claims made by
any succeeding lessee.

--------------------------------------------------------------------------------



29. Removal of Lessee’s Property. At the expiration of the Lease Term, and if no
Event of Default has occurred and is then continuing, Lessee may remove from the
Premises all Personal Property; provided, however, that Lessee shall surrender
the Premises with any and all HVAC equipment, walk-in coolers and walk-in
freezers then located at the Premises, free of charge, in their then-existing
condition, AS IS, WHERE IS, WITH ALL FAULTS. Lessee shall repair any damage
caused by such removal and shall leave the Premises broom clean and in good and
working condition and repair inside and out, subject to ordinary wear and tear
and, in the event this Lease is terminated pursuant to Section 19 hereof due to
a casualty or condemnation, casualty and condemnation damages. Any property of
Lessee left on the Premises on the thirtieth (30th) day following the expiration
of the Lease Term shall, at Lessor’s option, automatically and immediately
become the property of Lessor. Lessor hereby waives any and all statutory or
other liens it may have on the Personal Property.
 
31. Financial Statements. Upon Lessor’s request, at any time after the filing of
the applicable report with the Securities and Exchange Commission, Lessee shall
deliver to Lessor a copy of the most recent annual or quarterly report of
Guarantor filed with the Securities and Exchange Commission, if such report is
not available on the Internet. Lessee and, by execution of the Guaranty,
Guarantor, understand that Lessor is relying upon such reports and Lessee and
Guarantor represent that such reliance is reasonable.
 
32. Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
acts of God, enemy or hostile governmental action, civil commotion, fire or
other casualty beyond the control of the party obligated to perform shall excuse
the performance by such party for a period equal to any such prevention, delay
or stoppage, except the obligations imposed with regard to rental and other
monies to be paid by Lessee pursuant to this Lease.
 
33. Time is of the Essence. Time is of the essence with respect to each and
every provision of this Lease in which time is a factor.
 
35. Lessor’s Liability. Notwithstanding anything to the contrary provided in
this Lease, it is specifically understood and agreed, such agreement being a
primary consideration for the execution of this Lease by Lessor, that (i) there
shall be absolutely no personal liability on the part of Lessor, its successors
or assigns and the trustees, members, partners, shareholders, officers,
directors, employees and agents of Lessor and its successors or assigns
(collectively, the “Lessor Parties”), to Lessee with respect to any of the
terms, covenants and conditions of this Lease (except as set forth in
subparagraph (iii) below), (ii) Lessee waives all claims, demands and causes of
action against the Lessor Parties in the event of any breach by Lessor of any of
the terms, covenants and conditions of this Lease to be performed by Lessor
(except as set forth in subparagraph (iii) below), and (iii) Lessee shall look
solely to Lessor’s and the Lessor Parties’ interest in the Premises for the
satisfaction of each and every remedy of Lessee in the event of any breach by
Lessor of any of the terms, covenants and conditions of this Lease to be
performed by Lessor, or any other matter in connection with this Lease or the

--------------------------------------------------------------------------------



Premises, such exculpation of liability to be absolute and without any exception
whatsoever.
 
36. Consent of Lessor. Unless specified otherwise herein, Lessor’s consent to
any request of Lessee may be conditioned or withheld in Lessor’s reasonable
discretion. Lessor shall have no liability for damages resulting from Lessor’s
failure to give any consent, approval or instruction reserved to Lessor, if such
failure is reasonable, Lessee’s sole remedy in any such event being an action
for injunctive relief.
 
37. Waiver and Amendment. No provision of this Lease shall be deemed waived or
amended except by a written instrument unambiguously setting forth the matter
waived or amended and signed by the party against which enforcement of such
waiver or amendment is sought. Waiver of any matter shall not be deemed a waiver
of the same or any other matter on any future occasion. Unless otherwise stated
by Lessor in writing, no acceptance by Lessor of an amount less than the monthly
rent and other payments stipulated to be due under this Lease shall be deemed to
be other than a payment on account of the earliest such rent or other payments
then due or in arrears nor shall any endorsement or statement on any check or
letter accompanying any such payment be deemed a waiver of Lessor’s right to
collect any unpaid amounts or an accord and satisfaction.
 
38. Successors Bound. Except as otherwise specifically provided herein, the
terms, covenants and conditions contained in this Lease shall bind and inure to
the benefit of the respective heirs, successors, executors, administrators and
assigns of each of the parties hereto.
 
39. No Merger. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, shall not result in a merger of Lessor’s and
Lessee’s estates, and shall, at the option of Lessor, either terminate any or
all existing subleases or subtenancies, or operate as an assignment to Lessor of
any or all of such subleases or subtenancies.
 
40. Captions. Captions are used throughout this Lease for convenience of
reference only and shall not be considered in any manner in the construction or
interpretation hereof.
 
41. Severability. The provisions of this Lease shall be deemed severable. If any
part of this Lease shall be held unenforceable by any court of competent
jurisdiction, the remainder shall remain in full force and effect, and such
unenforceable provision shall be reformed by such court so as to give maximum
legal effect to the intention of the parties as expressed therein.
 
42. Independent Counsel. Lessor and Lessee acknowledge and warrant to each other
that each has been represented by independent counsel and has executed this
Lease after being fully advised by said counsel as to its effect and
significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of

--------------------------------------------------------------------------------



the parties or the domicile of any party. Whenever in this Lease any words of
obligation or duty are used, such words or expressions shall have the same force
and effect as though made in the form of a covenant.
 
43. Easements. During the Lease Term Lessor shall have the right to grant
utility easements on, over, under and above the Premises without the prior
consent of Lessee, provided that such easements will not materially interfere
with Lessee’s conduct of its business at the Premises.
 
44. Bankruptcy.
 
A. As a material inducement to Lessor executing this Lease, Lessee acknowledges
and agrees that Lessor is relying upon (i) the financial condition and specific
operating experience of Lessee and Lessee’s obligation to use the Premises as a
Permitted Concept, (ii) Lessee’s timely performance of all of its obligations
under this Lease notwithstanding the entry of an order for relief under the Code
for Lessee and (iii) all defaults under this Lease being cured promptly and this
Lease being assumed within 60 days of any order for relief entered under the
Code for Lessee, or this Lease being rejected within such 60 day period and the
Premises surrendered to Lessor.
 
Accordingly, in consideration of the mutual covenants contained in this Lease
and for other good and valuable consideration, Lessee hereby agrees that:
 
(i) All obligations that accrue or become due under this Lease (including the
obligation to pay rent), from and after the date that an Action is commenced
shall be timely performed exactly as provided in this Lease and any failure to
so perform shall be harmful and prejudicial to Lessor;
 
(ii) Any and all obligations under this Lease that accrue or become due from and
after the date that an Action is commenced and that are not paid as required by
this Lease shall, in the amount of such rents, constitute administrative expense
claims allowable under the Code with priority of payment at least equal to that
of any other actual and necessary expenses incurred after the commencement of
the Action;
 
(iii) Any extension of the time period within which Lessee may assume or reject
this Lease without an obligation to cause all obligations accruing or coming due
under this Lease from and after the date that an Action is commenced to be
performed as and when required under this Lease shall be harmful and prejudicial
to Lessor;
 
(iv) Any time period designated as the period within which Lessee must cure all
defaults and compensate Lessor for all pecuniary losses which extends beyond the
date of assumption of this Lease shall be harmful and prejudicial to Lessor;

--------------------------------------------------------------------------------



(v) Any assignment of this Lease must result in all terms and conditions of this
Lease being assumed by the assignee without alteration or amendment, and any
assignment which results in an amendment or alteration of the terms and
conditions of this Lease without the express written consent of Lessor shall be
harmful and prejudicial to Lessor;
 
(vi) Any proposed assignment of this Lease to an assignee: (a) that will not use
the Premises as a Permitted Concept, (b) that does not possess financial
condition, operating performance and experience characteristics equal to or
better than the financial condition, operating performance and experience of
Lessee as of the Effective Date, or (c) that does not provide guarantors of this
Lease obligations with financial condition equal to or better than the financial
condition of the original guarantors of this Lease as of the Effective Date,
shall be harmful and prejudicial to Lessor; and
 
(vii) The rejection (or deemed rejection) of this Lease for any reason
whatsoever shall constitute cause for immediate relief from the automatic stay
provisions of the Code, and Lessee stipulates that such automatic stay shall be
lifted immediately and possession of the Premises will be delivered to Lessor
immediately without the necessity of any further action by Lessor.
 
B. No provision of this Lease shall be deemed a waiver of Lessor’s rights or
remedies under the Code or applicable law to oppose any assumption and/or
assignment of this Lease, to require timely performance of Lessee’s obligations
under this Lease, or to regain possession of the Premises as a result of the
failure of Lessee to comply with the terms and conditions of this Lease or the
Code.
 
C. Notwithstanding anything in this Lease to the contrary, all amounts payable
by Lessee to or on behalf of Lessor under this Lease, whether or not expressly
denominated as such, shall constitute “rent” for the purposes of the Code.
 
D. For purposes of this Section addressing the rights and obligations of Lessor
and Lessee in the event that an Action is commenced, the term “Lessee” shall
include Lessee’s successor in bankruptcy, whether a trustee, Lessee as debtor in
possession or other responsible person.
 
45. No Offer. No contractual or other rights shall exist between Lessor and
Lessee with respect to the Premises until both have executed and delivered this
Lease, notwithstanding that deposits may have been received by Lessor and
notwithstanding that Lessor may have delivered to Lessee an unexecuted copy of
this Lease. The submission of this Lease to Lessee or Lessor shall be for
examination purposes only, and does not and shall not constitute a reservation
of or an option for Lessee or Lessor to lease or otherwise create any interest
on the part of Lessee in the Premises.
 
46. Further Assurances. Each of the parties agrees to do, execute, acknowledge
and deliver or cause to be done, executed, acknowledged and delivered all such
further acts, documents and assurances as may be reasonably required or

--------------------------------------------------------------------------------



deemed advisable to carry into effect the purposes of this Lease, and for the
better assuring and confirming of all of Lessor’s and Lessee’s rights, powers
and remedies under this Lease.
 
47. Attorneys’ Fees. In the event of any judicial or other adversarial
proceeding between the parties concerning this Lease, to the extent permitted by
law, the prevailing party shall be entitled to recover all of its reasonable and
actual attorneys’ fees and other costs in addition to any other relief to which
it may be entitled. In addition, upon the default hereunder by the other party,
the party not in default shall, upon demand, be entitled to all reasonable and
actual attorneys’ fees and all other costs incurred in the preparation and
service of any notice or demand hereunder, whether or not a legal action is
subsequently commenced.
 
48. Entire Agreement. This Lease constitutes the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided. Without
limiting the foregoing, each of Lessor and Lessee specifically acknowledges that
neither the other party nor any agent, officer, employee or representative of
such other party has made any representation or warranty regarding the projected
profitability of owning, or conducting the business to be conducted on, the
Premises. Furthermore, each of Lessor and Lessee acknowledges that the other
party did not prepare or assist in the preparation of any of the projected
figures used by such party in analyzing the economic viability and feasibility
of owning, or conducting the business to be conducted by Lessee at, the
Premises.
 
49. Forum Selection; Jurisdiction; Venue; Choice of Law.
 
A. The parties hereto agree that the state and federal courts located in King
County, Washington, shall be the sole and exclusive forum for any and all
litigation arising out of or in connection with this Lease, the relationship of
Lessor and Lessee, Lessee’s use or occupancy of the Premises, and/or any claim
for injury or damage, or any emergency or statutory remedy. The parties hereto
expressly submit to the jurisdiction of said courts, and agree that venue is
proper for all such actions in said courts.
 
B. The creation of this Lease, its interpretation, construction, and
enforcement, and the rights and remedies of Lessor and Lessee with respect to
the Premises and under this Lease, shall be governed by the laws of the State of
Washington without regard to principles of conflict of law.
 
50. Counterparts. This Lease may be executed in one or more counterparts, each
of which shall be deemed an original.
 
51. Joint and Several Liability. If Lessee consists of more than one individual
or entity, each such individual and/or entity shall be jointly and severally
liable for all obligations of Lessee under this Lease.

--------------------------------------------------------------------------------



52. Memorandum of Lease. Concurrently with the execution of this Lease, Lessor
and Lessee are executing Lessor’s standard form memorandum of lease in
recordable form attached hereto as Exhibit B and made a part hereof, indicating
the names and addresses of Lessor and Lessee, a description of the Premises, the
Lease Term and the terms of any options to extend the Lease Term, but omitting
rent and such other terms of this Lease as Lessor and Lessee may not desire to
disclose to the public. Further, upon Lessor’s request, Lessee agrees to execute
and acknowledge a termination of lease and/or quit claim deed in recordable form
upon the expiration or sooner termination of the Lease Term.
 
53. No Brokerage. Lessor and Lessee represent and warrant to each other that
they have had no conversation or negotiations with any broker concerning the
leasing of the Premises (except in connection with Lessee’s sale of the Premises
pursuant to the Purchase Agreement). Each of Lessor and Lessee agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.
 
54. Waiver of Jury Trial and Punitive, Consequential, Special and Indirect
Damages. LESSOR AND LESSEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LESSOR AND LESSEE, LESSEE’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, EACH OF
LESSOR AND LESSEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE
RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES
FROM THE OTHER PARTY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY IT AGAINST THE OTHER PARTY OR ITS
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY EACH
OF LESSOR AND LESSEE OF ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.
 
55. OFAC Laws and Regulations. Lessee shall immediately notify Lessor in writing
if Lessee becomes aware that any individual or entity owning directly or
indirectly any interest in Lessee or any director, officer, member, manager or
partner of Lessee is an individual or entity whose property or interests are
subject to being blocked under

--------------------------------------------------------------------------------



any of the OFAC Laws and Regulations or is otherwise in violation of any of the
OFAC Laws and Regulations, or is under investigation by any governmental entity
for, or has been charged with, or convicted of, drug trafficking,
terrorist-related activities or any violation of Anti-Money Laundering Laws, has
been assessed civil penalties under these or related laws, or has had funds
seized or forfeited in an action under these or related laws; provided, however,
the covenant contained in this sentence shall not apply to any Person to the
extent that such Person’s interest is in or through a U.S. Publicly-Traded
Entity.
 
56. Transfer, Participation and/or Securitization Covenants. Lessee agrees to
cooperate in good faith with Lessor, and the holder of any security interest in
the Premises, in connection with any sale or transfer of the Premises by Lessor
or any transfer, participation, syndication and/or securitization of any
security interest in the Premises, or any or all servicing rights with respect
thereto, by providing an estoppel certificate substantially in the form attached
hereto as Exhibit D, which would be required with respect to Lessee by a
purchaser of the Premises and/or a purchaser, transferee, assignee, servicer,
participant, co-lender, investor or rating agency involved with respect to any
transfer, participation, syndication and/or securitization of any security
interest in the Premises, as applicable; provided, however, Lessee shall not be
required to deliver any other document or disclose any confidential information
or any information which has not previously been made public unless required by
applicable federal or state securities laws. Lessee may, in Lessee’s sole
discretion, without any obligation to do so, agree to amend the terms of this
Lease to the extent necessary so as to satisfy the requirements of purchasers,
transferees, assignees, servicers, participants, co-lenders, investors or
selected rating agencies involved in any such transfer, participation,
syndication or securitization, so long as such amendments would not have a
material adverse effect upon Lessee, Guarantor or the transactions contemplated
by this Lease. Notwithstanding the foregoing, Lessee acknowledges and agrees
that Lessor may disclose to any prospective purchaser of the Premises the annual
and quarterly reports of Guarantor obtained by Lessor pursuant to Section 31 of
this Lease. Lessor shall be responsible for causing the lender undertaking any
of the transactions contemplated by this Section to prepare at no expense to
Lessee any documents evidencing the amendments referred to in the preceding
sentence. Lessee consents to Lessor and such holder providing the estoppel
certificate, as well as any other information which Lessor and such holder may
now have or hereafter acquire with respect to the Premises or the financial
condition of Lessee or Guarantor to each prospective purchaser of the Premises
as well as each prospective purchaser, transferee, assignee, servicer,
participant, co-lender, investor or rating agency involved with respect to any
such transfer, participation, syndication and/or securitization of any security
interest in the Premises, as applicable. Lessee shall pay its own attorney fees
and other out-of-pocket expenses incurred in connection with the performance of
its obligations under this Section.
 
57. Power House Encroachment. Reference is hereby made to the ALTA/ACSM Land
Title Survey of Plot No.’s 4-Q, 4-M & Road Plot No. 4-O, Estate Sion Farm,
Christiansted Jurisdiction, Queen Quarter, St. Croix, United States Virgin
Islands,

--------------------------------------------------------------------------------


dated February 5, 2007 (the “Survey”), prepared by Survey Services Company, LLC,
and to the masonry building (which is also referred to as “One Sty. Masonry
Power House” on Pages 2 and 3 of the Survey)(the “Power House”) referenced in
the “List of Encroachments” on Page 1 of the Survey (which reads, in part, as
follows: “1) A masonry building located along the west line of Plot No. 4-Q is
9.2’ into A Portion of the Remainder of Plot No. 4-J.”).
 
Lessee hereby agrees that, within one (1) year after the Effective Date and at
Lessee’s expense, Lessee shall either:
 
(a) relocate the “Power House” so that no part of the Power House will be
located on any part of “Easement ‘B’” or Plot No. 4-J identified on the Survey;
or
 
(b) obtain from (i) the owner of Plot No. 4-J an easement to permit the
continued presence of the Power House at its current location for a term and
upon conditions reasonably acceptable to Lessor; and (ii) obtain a waiver of the
encroachment from the holder of the easement rights to “Easement ‘B’” and
“Easement ‘C’” referenced above.
 
IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.
 
LESSOR:
 
Cole CL St. Croix USVI, LLC, a Delaware limited liability company


By: Cole REIT Advisors II, LLC,
a Delaware limited liability company
Its: Manager
 
By /s/ John M. Pons
Printed Name John M. Pons
Its Executive Vice President
 

--------------------------------------------------------------------------------





LESSEE:




CULUSVI, INC., d/b/a COST-U-LESS,
a U.S. Virgin Islands corporation




By /s/ J. Jeffrey Meder
Printed Name  J. Jeffrey Meder
Its President




Lessee’s Tax Identification Number:
 
91-1728198 


Lessee’s Organization Identification Number:


__________


Lessee’s Principal Place of Business:


U.S.V.I. 

--------------------------------------------------------------------------------



STATE OF WASHINGTON    )
                     ) ss.
COUNTY OF KING         )




On this __21___ day of ___March______, 2007, before me personally appeared
               J. Jeffrey Meder,   President                                  ,
of CULUSVI, INC., a U.S. Virgin Islands corporation, to me known to be the
individual who executed the within and foregoing instrument, and acknowledged
that he signed the same as his free and voluntary act and deed, for the uses and
purposes therein mentioned.
 
GIVEN under my hand and official s/eal this __21___ day of ___March__, 2007.
 
/s/ Ronda J. Freeman
Notary Signature


Ronda J. Freeman
Print/Type Name


 
Notary Public in and for the State of Washington,
 
residing at Duvall, Washington
 
My commission expires 1-19-2009
 


--------------------------------------------------------------------------------



STATE OF ARIZONA      )
 ) ss.
COUNTY OF MARICOPA   )


On this _22nd day of March _, 2007, before me personally appeared
           John M. Pons                             , Executive
V.P._____________of Cole REIT Advisors II, LLC, a Delaware limited liability
company, Manager of Cole CL St. Croix USVI, LLC, a Delaware limited liability
company, to me known to be the individual who executed the within and foregoing
instrument, and acknowledged that he signed the same as his free and voluntary
act and deed, for the uses and purposes therein mentioned.
 
GIVEN under my hand and official seal this __22nd_day of _March___, 2007.
 


/s/ Mary D. Bates
Notary Signature


Mary D. Bates
Print/Type Name


 
Notary Public in and for the State of Washington,
 
residing at Gold Canyon, AZ
 
My commission expires 9/3/08
 
 

 
 


--------------------------------------------------------------------------------






EXHIBIT A
 
LEGAL DESCRIPTION
 


 
Parcel No. 4-M of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5084 dated
September 30, 1997 and revised June 6, 2000.
 
Parcel No. 4-Q of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5264 dated
August 1, 2001.
 
One-sixteenth (1/16) interest as a tenant in common in Road Plot 4-O of Estate
Sion Farm, Queen Quarter, St. Croix, U.S. Virgin Islands, consisting of 0.047
U.S. acre, more or less, as more fully shown on O.L.G. Drawing No. 5084, dated
September 30, 1997, last revised June 
 
   


--------------------------------------------------------------------------------




EXHIBIT B
 
MEMORANDUM OF LEASE FORM
 


 
MEMORANDUM OF LEASE
 
Cole CL St. Croix USVI, LLC, a Delaware limited liability company with a mailing
address of_____________________________ ("Lessor") and CULUSVI, Inc. d/b/a
Cost-U-Less, a US Virgin Islands Corporation with a mailing address
of___________________________ ("Lessee"), acknowledge they have entered into a
Lease dated ______________, 2007, with respect to the improvements and property
more fully described as:
 
Parcel No. 4-M of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5084 dated
September 30, 1997 and revised June 6, 2000;
 
Parcel No. 4-Q of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5264 dated
August 1, 2001;
 
One-sixteenth (1/16) interest as a tenant in common in Road Plot 4-O of Estate
Sion Farm, Queen Quarter, St. Croix, U.S. Virgin Islands, consisting of 0.047
U.S. acre, more or less, as more fully shown on O.L.G. Drawing No. 5084, dated
September 30, 1997, last revised June 6, 2000.
 


 
This lease is for an initial term of fifteen (15) years with rights of renewal
as more fully set forth in the lease.
 
 


--------------------------------------------------------------------------------


 
Notice is hereby given to the public and interested parties of the existence of
this lease and the obligations of Lessor and Lessee under the documents
referenced herein and more fully described above.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Memorandum of Lease to
be executed, under seal, by their duly authorized representatives, effective
this ______ day of_________________ 2007.
 


 


IN WITNESS:      LESSOR:


 
COLE CL ST. CROIX USVI, LLC, a Delaware limited liability company


By: Cole REIT Advisors II, LLC, a Delaware
limited liability company
Its: Manager
 
By __________________      
Printed Name __________    
Its ___________________       
 
 
LESSEE:
 
CULUSVI, INC., d/b/a COST-U-LESS,
a U.S. Virgin Islands corporation
 
By __________________      
Printed Name _________    
Its __________________     


--------------------------------------------------------------------------------



ACKNOWLEDGMENT
 


 
STATE OF _____________________ )
 
                     ):ss
 
COUNTY OF ___________________ )
 


On this _______ day of ________________, 2007, before me personally came and
appeared _______________________, who acknowledged (himself, herself) to be
______________, of Cole REIT Advisors II, LLC, a Delaware limited liability
company, Manager of Cole CL St. Croix USVI, LLC, a Delaware limited liability
company, and that (he, she), as such an Officer being authorized to do so,
executed the foregoing instrument therein contained by signing the name of the
corporation by (himself, herself) as such Officer.
 


 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


 


 


 
_________________________
 
Notary Public
 

 
 


--------------------------------------------------------------------------------





 
ACKNOWLEDGMENT
 


 
STATE OF __________________ )
 
                          ):ss
 
COUNTY OF ________________ )
 


 
On this _______ day of ______________, 2007, before me personally came and
appeared _______________________, who acknowledged (himself, herself) to be
______________, of CULUSVI, Inc. d/b/a Cost-U-Less, a U.S. Virgin Islands
corporation, and that (he, she), as such an Officer being authorized to do so,
executed the foregoing instrument therein contained by signing the name of the
corporation by (himself, herself) as such Officer.
 


 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


 


 


 
_________________________
 
Notary Public
 
 

   


--------------------------------------------------------------------------------


EXHIBIT C
 
SNDA Form
 
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
 
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of _____________ by and between ______________________________,
having an address at ____________________ ___________________________ (“Lender”)
and __________________________, having an address at
____________________________________ (“Tenant”).
 
 
RECITALS:
 
A. Tenant is the holder of a leasehold estate in the property located at 4300
Sion Farm, Christiansted, St. Croix, USVI, as more particularly described on
Schedule A (the “Property”) under and pursuant to the provisions of a certain
lease dated ________________, 2006 between __________________________, as
landlord (“Landlord”), and Tenant (“Lease”);
 
B. The Property is or is to be encumbered by one or more mortgages, deeds of
trust, deeds to secure debt or similar security agreements (collectively, the
“Security Instrument”) from Landlord, or its successor in interest, in favor of
Lender; and
 
C. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.
 
AGREEMENT:
 
NOW, THEREFORE, the parties hereto mutually agree as follows:
 
1. Subordination. The Lease shall be subject and subordinate in all respects to
the lien and terms of the Security Instrument, to any and all advances to be
made thereunder and to all renewals, modifications, consolidations, replacements
and extensions thereof.
 
 
2. Nondisturbance. So long as Tenant pays all rents and other charges as
specified in the Lease and is not otherwise in default (beyond applicable notice
and cure periods) of any of its obligations and covenants pursuant to the Lease,
Lender agrees for itself and its successors in interest and for any other person
acquiring title to the Property through a foreclosure (an “Acquiring Party”),
that Tenant’s possession of
  


--------------------------------------------------------------------------------


the Property as described in the Lease will not be disturbed during the term of
the Lease, as said term may be extended pursuant to the terms of the Lease, by
reason of a foreclosure and that, upon a foreclosure, the Acquiring Party shall
assume and perform all of Landlord’s obligations under the Lease. For purposes
of this Agreement, a “foreclosure” shall include (but not be limited to) a
sheriff’s or trustee’s sale under the power of sale contained in the Security
Instrument, the termination of any superior lease of the Property and any other
transfer of the Landlord’s interest in the Property under peril of foreclosure,
including, without limitation to the generality of the foregoing, an assignment
or sale in lieu of foreclosure.
 
3. Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease, so long as the Acquiring Party
assumes and performs all of Landlord’s obligations under the Lease. The
foregoing provision shall be self-operative and shall not require the execution
of any further instrument or agreement by Tenant as a condition to its
effectiveness. Tenant agrees, however, to execute and deliver, at any time and
from time to time, upon the request of the Lender or any Acquiring Party any
reasonable instrument which may be necessary or appropriate to evidence such
attornment in consideration for Tenant’s receipt of Lender’s or the Acquiring
Party’s written agreement to assume and perform all of Landlord’s obligations
under the Lease.
 
 
4. Rent. Tenant has notice that the Lease and the rents and all other sums due
thereunder have been assigned to Lender as security for the loan secured by the
Security Instrument. In the event Landlord notifies Tenant of the occurrence of
a default under the Security Instrument and demands that Tenant pay its rents
and all other sums due or to become due under the Lease directly to Lender,
Tenant shall honor such demand and pay its rent and all other sums due under the
Lease directly to Lender or as otherwise authorized in writing by Landlord.
Landlord hereby irrevocably authorizes Tenant to make the foregoing payments to
Lender upon such notice and demand.
 
5. Lender to Receive Notices. Tenant shall notify Lender of any default by
Landlord under the Lease which would entitle Tenant to cancel the Lease, and
agrees that, notwithstanding any provisions of the Lease to the contrary, no
notice of cancellation thereof shall be effective unless Lender shall have
received notice of default giving rise to such cancellation.
 
 
6. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed to the receiving party at its
address set forth above, and:
  


--------------------------------------------------------------------------------


 
if to Tenant, to the attention of: ___________________________; and
 
if to Lender, to the attention of: ___________________________.
 
or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Paragraph, the term “Business Day” shall
mean any day other than Saturday, Sunday or any other day on which banks are
required or authorized to close in the U.S. Virgin Islands. Either party by
notice to the other may designate additional or different addresses for
subsequent notices or communications.
 
7. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties. In addition, Tenant
acknowledges that all references herein to Landlord shall mean the owner of the
landlord’s interest in the Lease, even if said owner shall be different than the
Landlord named in the Recitals.
 
8. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
 
IN WITNESS WHEREOF, Landlord, Lender and Tenant have duly executed this
Agreement as of the date first above written.
 
LENDER:
 
 
By: ___________________ 
Name: _________________ 
Title: __________________
 
TENANT:
 
                              By: ___________________ 
                    Name: _________________     
                    Title: __________________
 
  


--------------------------------------------------------------------------------





 


 
LANDLORD:
 
The undersigned as the Landlord named in the Recitals or as successor thereto
hereby accepts and agrees to be bound by the provisions of Paragraph 5 hereof.
 


 
_______________________________, a
 
 
 

 
                           By: ___________________ 
                  Name: ________________ 
                  Title: _________________
 
  


--------------------------------------------------------------------------------



ACKNOWLEDGEMENTS
 
 
STATE OF __________________ )
               ) ss:
COUNTY OF ________________ )
 
 
On this _____ day of _________, 200__, before me personally appeared
_________________, to me known to be the _______________ of the corporation that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he/she/they was/were
authorized to execute said instrument.
 
 
In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.
 
Notary Public ___________________
 
Print/Type Name ___________________
 
Notary Public in and for the State of Washington, residing at _________
 
My commission expires ___________________ 
 
STATE OF __________________ )
               ) ss:
COUNTY OF ________________ )
 
 
On this _____ day of _________, 200__, before me personally appeared
_________________, to me known to be the _______________ of the corporation that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he/she/they was/were
authorized to execute said instrument.
 
  


--------------------------------------------------------------------------------


 
In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.
 
Notary Public ___________________
 
Print/Type Name ___________________
 
Notary Public in and for the State of Washington, residing at _________
 
My commission expires ___________________
 


 
STATE OF __________________ )
               ) ss:
COUNTY OF ________________ )
 
 
On this _____ day of _________, 200__, before me personally appeared
_________________, to me known to be the _______________ of the corporation that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he/she/they was/were
authorized to execute said instrument.
 
 
In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.
 
Notary Public ___________________
 
Print/Type Name ___________________
 
Notary Public in and for the State of Washington, residing at _________
 
My commission expires ___________________
 
  


--------------------------------------------------------------------------------



SCHEDULE A (PROPERTY DESCRIPTION)
 


 
Parcel No. 4-M of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5084 dated
September 30, 1997 and revised June 6, 2000.
 
Parcel No. 4-Q of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5264 dated
August 1, 2001.
 
One-sixteenth (1/16) interest as a tenant in common in Road Plot 4-O of Estate
Sion Farm, Queen Quarter, St. Croix, U.S. Virgin Islands, consisting of 0.047
U.S. acre, more or less, as more fully shown on O.L.G. Drawing No. 5084, dated
September 30, 1997, last revised June 
 
  


--------------------------------------------------------------------------------



 
EXHIBIT D
 
ESTOPPEL CERTIFICATE FORM
 
ESTOPPEL LETTER
 
[LETTERHEAD OF TENANT]
__________ __, 200_
 

 
Re:
Confirmation of Lease Agreement for Premises at 4300 Sion Farm, Christiansted,
St. Croix, USVI (the “Premises”)

Ladies and Gentlemen:
 
At the request of _______________________________ (“Landlord”) the undersigned
hereby certifies to you and agrees as follows recognizing that you will rely on
the information contained herein:
 
1. The undersigned is the current tenant under a Lease dated ________________,
2006, for the premises located at 4300 Sion Farm, Christiansted, St. Croix, USVI
(as amended to date, the “Lease”), which has been amended and supplemented as
follows: ___________________________.
 
2. The Lease is in full force and effect and, except as set forth above, has not
been amended, modified, supplemented or superseded, and constitutes the entire
agreement between the undersigned and Landlord with respect to the leasing of
the Premises. There is no other agreement between the undersigned and Landlord
with respect to the leasing of the Premises, except as follows:
___________________.
 
3. To the knowledge of the undersigned, (i) neither the undersigned nor Landlord
is in default under the Lease, and (ii) there is no defense, offset, claim or
counterclaim by or in favor of the undersigned against Landlord under the Lease
or against the obligations of the undersigned under the Lease, except as
follows: ___________________.
 
4. The undersigned has not received notice and is not aware of any prior
transfer, assignment, hypothecation or pledge by Landlord or of any of
Landlord’s interest in the Lease, except to you and except as follows:
___________________.
 
5. The monthly base or minimum rent due under the lease is __________________
and has been paid through ______________, 20__ and all additional rent due under
the Lease has been paid through _______________, 20__.
  


--------------------------------------------------------------------------------





 
6. There are no actions, voluntary or otherwise, pending or, to the actual
knowledge of the undersigned, threatened against the undersigned under the
bankruptcy, reorganization, moratorium or similar laws of the United States, any
state thereof or any other jurisdiction, except as follows: ___________________.
 
7. The undersigned has accepted possession, and taken occupancy of, the
Premises; the term of the Lease has commenced; the undersigned has commenced the
payment of rents for all space subject to the Lease; the current expiration date
of the Lease is _______________; and the undersigned has the following right,
under the Lease, to extend the term of the Lease: _________________.
 
8. To date, Landlord has not been obligated to perform any work under the Lease
and no reimbursement or allowance has been due to the undersigned under the
Lease in connection with any work performed by Landlord or the undersigned.
Very truly yours,


[Tenant]
 
By: ___________________
Name: _________________
Title: __________________
 
  


--------------------------------------------------------------------------------



 
GUARANTY OF LEASE
 
THIS GUARANTY OF LEASE (this “Guaranty”) is made as of the ____ day of
_____________, 2007, by COST-U-LESS, INC., a Washington corporation
(“Guarantor”), to and for the benefit of Cole CL St. Croix USVI, LLC, a Delaware
limited liability company (“Landlord”).
 
RECITALS
 
A. Landlord and CULUSVI, Inc., d/b/a Cost-U-Less, a U.S. Virgin Islands
corporation (“Tenant”), as tenant, have entered into a certain Lease dated as of
the date hereof, pursuant to which Tenant leases or will lease from Landlord
certain premises located at 4300 Sion Farm, Christiansted, St. Croix, USVI, all
as more particularly described in said Lease. Said Lease, as hereafter
supplemented, amended, restated, renewed, extended, replaced or modified, is
hereinafter referred to as the “Lease.” All capitalized terms which are not
expressly defined in this Guaranty shall have the same meanings herein as are
ascribed to such terms in the Lease.
 
B. Landlord has required that, as a condition to its execution and performance
of the Lease, Guarantor execute and deliver this Guaranty of all obligations of
Tenant arising and all sums due by Tenant under the Lease. The execution and
delivery of this Guaranty by Guarantor is a material inducement to Landlord for
the execution and performance of the Lease.
 
C. Guarantor has a financial interest in Tenant and will be benefited by the
Lease. Accordingly, Guarantor has agreed to execute, deliver and perform this
Guaranty.
 
NOW, THEREFORE, in consideration of the Recitals set forth above and in
consideration of Landlord executing and performing its obligations under the
Lease and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, Guarantor covenants and agrees as
follows:
 
1.  Guaranty. For the term of the Lease, Guarantor absolutely, unconditionally
and irrevocably guarantees to Landlord:
(a) The full and prompt payment when due (subject to the cure periods provided
in the Lease), whether upon acceleration or otherwise, and at all times
thereafter, of any and all rentals, debts and obligations of Tenant for the
payment of money, however created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, due or to become
due, known or unknown to Guarantor at the time of the execution of this
Guaranty, including, without limitation, all Rent, late fees, payments in
respect of real estate taxes, assessments, governmental charges, premiums for
insurance policies, amounts required to discharge mechanics’ and materialmen’s
liens and claims therefor, and any other sums which may now be or hereafter
become due and payable by Tenant under the Lease;
  


--------------------------------------------------------------------------------



(b) The payment of all Enforcement Costs (as hereinafter defined); and
 
(c) The full, complete and punctual (subject to the cure periods provided in the
Lease) observance, performance and satisfaction of all covenants, terms,
conditions, obligations, duties and agreements of Tenant under the Lease.
 
All amounts due and debts, liabilities and payment obligations described in
subparagraphs (a) and (b) of this Paragraph are referred to herein as the
“Liabilities.” All obligations described in subparagraph (c) of this Paragraph
are referred to herein as the “Obligations.”
 
2.  Landlord’s Remedies.
 
(a) This Guaranty is an absolute, irrevocable, present and continuing guaranty
of payment and performance and not merely a guaranty of collection. Upon the
occurrence of any Event of Default by Tenant under the Lease, after the
expiration of any cure period applicable thereto, Guarantor agrees, on written
demand by Landlord, (i) to pay all Liabilities then due hereunder; (ii) to
perform the Obligations; and (iii) to indemnify and hold Landlord and the other
Indemnified Parties (hereinafter defined) harmless from and against any and all
loss, damage, cost, expense, injury or liability Landlord or the Indemnified
Parties may suffer or incur as a result of such Event of Default in connection
with the exercise of the rights under the Lease or this Guaranty.
 
(b) Notwithstanding anything to the contrary herein contained, in any action to
enforce any of the liabilities or obligations of the Guarantor under this
Guaranty, Landlord, at its election, may proceed against the Guarantor with or
without: (i) joining Tenant in any such action; (ii) commencing any action
against or obtaining any judgment against Tenant; or (iii) commencing any
proceeding to enforce or realize upon any collateral or other security
(including, without limitation, any security deposit or other guaranties) which
may be given to secure Tenant’s obligations under the Lease, or to obtain any
judgment, decree or foreclosure sale with respect thereto. Nevertheless, the
maintenance of any action or proceeding by Landlord to recover any sum or sums
that may be or become due under the Lease or to secure the performance of any of
the other terms, covenants and conditions of the Lease shall not preclude
Landlord from demanding and receiving the payment of such sums and the
performance of such other terms, covenants and conditions from Guarantor, or
from thereafter instituting and maintaining subsequent actions or proceedings
for any subsequent default or defaults of Tenant under the Lease. Guarantor does
hereby consent that, without affecting the liability of Guarantor under this
Guaranty and without notice to Guarantor, time may be given by Landlord to
Tenant for payment of rent and such other sums and performance of said other
terms, covenants and conditions, or any of them, and such time extended and
indulgence granted from time to time, or Tenant may be dispossessed or Landlord
may avail itself of or exercise any or all of the rights and remedies against
Tenant provided by law or by the Lease, and may proceed either against Tenant
alone or jointly against Tenant and Guarantor or against Guarantor alone without
first proceeding or exhausting any remedy or claim against Tenant.
Notwithstanding anything contained herein or in the Lease to the contrary,
 
  


--------------------------------------------------------------------------------



Landlord shall not be entitled to duplicative remedies under the Lease and/or
this Guaranty.
 
3.  Return of Payments. Guarantor agrees that, if at any time all or any part of
any payment theretofore applied by Landlord to any Liabilities is rescinded or
returned by Landlord for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy, liquidation or reorganization of any party), such
Liabilities shall, for the purposes of this Guaranty, be deemed to have
continued in existence to the extent of such payment, notwithstanding such
application by Landlord, and this Guaranty shall continue to be effective or be
reinstated, as the case may be, as to such Liabilities, all as though such
application by Landlord had not been made. Guarantor does hereby further agree
that with respect to any payments made by Guarantor hereunder, Guarantor shall
not have any rights based on suretyship, subrogation or otherwise to stand in
the place of Landlord so as to compete with Landlord as a creditor of Tenant,
and Guarantor hereby waives all such rights to the fullest extent permitted by
law.
 
4.  No Discharge. Guarantor agrees that, except as may be agreed to in writing
by Landlord, the obligations, covenants and agreements of Guarantor under this
Guaranty shall not be affected or impaired by any act of Landlord, or any event
or condition except the full, final and unvoidable performance of all
Obligations and payment of all Liabilities and any other sums due hereunder.
Guarantor agrees that the liability of Guarantor hereunder shall not be
discharged by, and Guarantor hereby irrevocably consents to: (i) any subsequent
change, modification or amendment of the Lease in any of its terms, covenants
and conditions, or in the Rent or any other sums payable thereunder, or in the
term thereof (the “Term”), or in the Premises demised thereby (whether said
Premises be expanded, contracted, relocated, substituted or otherwise altered),
and to any assignments of the Lease and to any sublettings of the Premises, and
to any extensions or renewals of the Lease or its Term; (ii) the renewal or
extension of time for the payment of the Liabilities or performance of the
Obligations under the Lease or any other agreement relating to the Premises;
(iii) any failure, omission, delay or inadequacy, whether entire or partial, of
Landlord to exercise any right, power or remedy regarding the Lease or to
enforce or realize upon (or to make any guarantor a party to the enforcement or
realization upon) any of Landlord’s security for the Lease, including, but not
limited to, any impairment or release of such security by Landlord; (iv) the
existence of any set off, claim or counterclaim or the reduction or diminution
of the Liabilities, or any defense of any kind or nature, which Guarantor may
have against Tenant or which any party other than Tenant has against Landlord;
(v) the application of payments received from any source to the payment of any
obligation other than the Liabilities, even though Landlord might lawfully have
elected to apply such payments to any part or all of the Liabilities; (vi) the
addition or release of any and all other guarantors, obligor and other persons
liable for the payment of the Liabilities and/or performance of the Obligations,
and the acceptance or release of any and all other security for the payment of
the Liabilities and/or performance of the Obligations; or (vii) any distress or
reentry by Landlord or dispossession of Tenant or any action or remedy taken by
Landlord under the Lease, or any failure to notify Guarantor of any default by
Tenant; all whether or not Guarantor shall have had notice or knowledge of
 
  


--------------------------------------------------------------------------------



any act or omission referred to in the foregoing clauses (i) through (vii)
inclusive of this Paragraph. Notwithstanding anything contained herein to the
contrary, Guarantor shall be entitled to the same defenses as those which Tenant
may have under the Lease or otherwise.
 
In the event that the Lease is modified, renewed or extended in any respect by
agreement between Landlord and Tenant either pursuant to an option granted in
the Lease or otherwise, or in the event that Tenant holds over beyond the Term
of the Lease, then the obligations hereunder of Guarantor shall extend to the
full and faithful performance and observance of all of the covenants, terms and
conditions of the Lease and of any such modification, renewal or extension
thereof. Guarantor intends that Guarantor shall remain liable hereunder as a
principal until the full, final and unvoidable performance of all of the
Obligations and the full, final and unvoidable payment of all Liabilities.
 
5.  Application of Amounts Received. Any amounts received by Landlord from
whatsoever source on account of any Liabilities may be applied by Landlord
toward the payment of such Liabilities, and in such order of application, as
Landlord may from time to time elect.
 
6.  Waiver. Guarantor expressly waives: (i) notice of the acceptance by Landlord
of this Guaranty; (ii) notice of the existence, creation, payment or nonpayment
of the Liabilities; (iii) presentment, demand, notice of dishonor, protest and
all other notices whatsoever; and (iv) any failure by Landlord to inform
Guarantor of any facts Landlord may now or hereafter know about Tenant, the
Lease or the Premises, it being understood and agreed that Guarantor has and
will maintain personal knowledge of and is familiar with Tenant’s financial
condition and business affairs and has the ability to influence Tenant’s
decision-making processes, and that Landlord has no duty so to inform, and that
Guarantor is fully responsible for being and remaining informed by, Tenant of
all circumstances bearing on the Lease and this Guaranty. No modification or
waiver of any of the provisions of this Guaranty will be binding upon Landlord
except as expressly set forth in a writing duly signed and delivered on behalf
of Landlord.
 
7.  Enforcement Costs. If, after the occurrence of any Event of Default, (i) the
Lease or this Guaranty is placed in the hands of an attorney for enforcement or
collection or is enforced or collected through any legal proceeding; or (ii) an
attorney is retained to represent Landlord in any proceeding (including, without
limitation, any bankruptcy, reorganization, receivership or other proceeding
affecting creditors’ rights) involving a claim under or related to the Lease or
this Guaranty, then Guarantor shall pay to Landlord upon demand all actual and
reasonable attorneys’ fees, costs and expenses, including, without limitation,
court costs and filing fees, and all other actual and reasonable costs and
expenses incurred in connection therewith (all of which are referred to herein
as “Enforcement Costs”), in addition to all other amounts due hereunder,
provided Landlord prevails in such legal proceeding. If Landlord does not
prevail in such legal proceeding, Landlord shall pay or reimburse Tenant and
Guarantor any and all actual and reasonable attorneys’ fees, costs and expenses,
including,
 
  


--------------------------------------------------------------------------------



without limitation, court costs and filing fees, and all other actual and
reasonable costs and expenses incurred by Tenant and/or Guarantor in connection
therewith.
 
8.  Transfer of Lease. Notwithstanding any assignment or transfer of the Lease
or any interest therein by Landlord, for collateral purposes or otherwise, each
and every immediate and successive assignee, transferee or other successor in
interest with respect to Landlord’s interest under the Lease shall, to the
extent of the interests assigned or transferred, be entitled to the benefits of
this Guaranty to the same extent as if such assignee or transferee were
Landlord.
 
9.  Governing Law; Interpretation. This Guaranty shall be governed by the laws
of the State of Washington without reference to the conflicts of law principles
of that state. The headings of Paragraphs in this Guaranty are for convenience
only and shall not be construed in any way to limit or define the content, scope
or intent of the provisions hereof. As used in this Guaranty, the singular shall
include the plural, and masculine, feminine and neuter pronouns shall be fully
interchangeable where the context so requires. If any provision of this
Guaranty, or any paragraph, sentence, clause, phrase or word, or the application
thereof, in any circumstances, is adjudicated by a court of competent
jurisdiction to be invalid, the validity of the remainder of this Guaranty shall
be construed as if such invalid part were never included herein. Time is of the
essence of this Guaranty. All payments to be made hereunder shall be made in
currency and coin of the United States of America which is legal tender for
public and private debts at the time of payment.
 
10.  Entire Agreement. This Guaranty constitutes the entire agreement between
Guarantor and Landlord with respect to the subject matter hereof and supersedes
all prior such agreements and understandings, both written and oral. This
Guaranty may not be modified or amended except by a written instrument signed by
Landlord and Guarantor.
 
11.  Successors and Assigns.
 
(a) This Guaranty shall bind Guarantor and its assigns and successors; provided
that Guarantor shall not be entitled to transfer or delegate its obligations
hereunder.
 
(b) This Guaranty shall inure to the benefit of and be enforceable by Landlord
and Landlord’s officers, agents, employees, partners, directors and
shareholders, each of their respective successors and assigns, and each present
or subsequent mortgagee of the Premises and its successors and assigns (all such
persons and entities shall be “Indemnified Parties” herein).
 
12.  Certain Waivers by Guarantor. Guarantor hereby waives the benefit of  the
right to trial by jury in any action or proceeding that hereafter may be
instituted in respect of the Lease or this Guaranty.
 
13.  Notices. Any notice, demand or other communication which is given hereunder
shall be in writing and shall be deemed given and served (a) upon receipt or
  


--------------------------------------------------------------------------------



refusal, if delivered personally, (b) one (1) business day after deposit with an
overnight carrier service, or (c) upon deposit in the United States mail
(certified or registered mail only), if mailed, and addressed to the intended
recipient at its address set forth below or to such other address as such
intended recipient may have designated by notice furnished in accordance
herewith:
 
If to Guarantor:               Cost-U-Less, Inc.
3633 136th Place SE, Ste. 110
Bellevue, WA 98006
Attn: Martin Moore
Tel.: (425) 945-0213
Fax: (425) 945-0214
 

 With copies to:   David D. Buck

Riddell Williams P.S.
1001 Fourth Avenue, Suite 4500
Seattle, WA 98154
Tel.: (206) 624-3600
Fax: (206) 389-1708
 



 If to Landlord:    Cole CL St. Croix USVI, LLC

                               2555 E. Camelback Road, Suite 400
Phoenix, AZ 85016
Attn: Legal Department
Tel.: (602) 778-8700
Fax: (602) 778-8780
 

 With copies to:     Bennett Wheeler Lytle & Cartwright, PLC

                                3838 North Central Avenue, Suite 1120
Phoenix, AZ 85012
Attn: Kevin T. Lytle Esq.
Tel.: (602) 445-3434
Fax: (602) 266-9119
 
Except as otherwise specifically required herein, notice of the exercise of any
right, option or power granted to Landlord by this Guaranty is not required to
be given.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
  


--------------------------------------------------------------------------------





 
SIGNED AND DELIVERED as of the date first specified above.
 
GUARANTOR:
 


COST-U-LESS, INC., a Washington corporation




By: ___________________      
Name: _________________      
Title: __________________ 
     

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS    Page
 
1
Certain Defined Terms
1
2
Demise of Premises; Lease Characterization
7
3
Lease Term
7
4
Rental and Other Payments
8
5
Representations and Warranties of Lessor
8
6
Representations and Warranties of Lessee
8
7
Rentals To Be Net to Lessor
10
8
Taxes and Assessments
11
9
Utilities
12
10
Insurance
12
11
Tax and Insurance Impound
13
12
Payment of Rental and Other Sums
14
13
Use
15
14
Compliance With Laws, Restrictions, Covenants and Encumbrances
15
15
Condition of Premises; Maintenance
19
16
Waste; Alterations and Improvements
19
17
Indemnification
20
18
Quiet Enjoyment
22
19
Condemnation or Destruction
23
20
Inspection
26
21
Default, Remedies and Measure of Damages
26
23
Mortgage, Subordination, Nondisturbance and Attornment
31
24
Estoppel Certificate
32
25
Assignment
33
26
Option To Extend
34
27
Notices
34
28
Holding Over
35
29
Removal of Lessee’s Property
36
31
Financial Statements
36
32
Force Majeure
36
33
Time is of the Essence
36
35
Lessor’s Liability
36
36
Consent of Lessor
37
37
Waiver and Amendment
37
38
Successors Bound
37
39
No Merger
37
40
Captions
37
41
Severability
37
42
Independent Counsel
37
43
Easements
38
44
Bankruptcy
38
45
No Offer
39
46
Further Assurances
39
47
Attorneys’ Fees
40
48
Entire Agreement
40
49
Forum Selection; Jurisdiction; Venue; Choice of Law
40
50
Counterparts
40
51
Joint and Several Liability
40
52
Memorandum of Lease
40
53
No Brokerage
41
55
OFAC Laws and Regulations
41
56
Transfer, Participation and/or Securitization Covenants
42
57
Power House Encroachment
42



 
 
 
 
 